Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 1 of 92




                          Exhibit B

                      State Court Filings
SCROLL                                                               http://iapps.courts.state.ny.us/iscroll/SQLData.jsp
                       Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20     Page 2 of 92




                        Home                Search by Justices                 Recent Additions                      Case Type Search




                                                                                          MELANIE THOMPSON V. BACKPAGE.COM LLC ET

                                                                                                                AL



                                                                                         INDEX NO.:                  950015-2020




                                                                                        SEARCH AGAIN :                              Search

             KEY TO LINKS BELOW
                                                                    CLICK ON COLUMN TITLE TO SORT TABLE

                                                                        COUNTY CLERK MINUTES :
         COUNTY CLERK INFORMATION                                         OPEN CASE @ NYSCEF SITE
               FULL CAPTION
                                                       DATE
                                     SORT     DOC                                                                                  MOTION
           SCANNED DOCUMENTS                         DOCUMENT       DOCUMENT                          DESCRIPTION
                                     BY        #                                                                                        #
          CC - CIVIL INDEX INQUIRY                     FILED


                                                                   SUMMONS +
            COURT INFORMATION         21       1     2020-01-21                                           -                             -
                                                                    COMPLAINT
              CASE CAPTION

            CASE INFORMATION                                         ORDER -        ADMINISTRATIVE ORDER # 371 AMENDED HON.
                                      20       2     2020-01-21                                                                         -
                ATTORNEYS                                           AMENDED                       GEORGE J. SILVER

              APPEARANCES
                                                                     ORDER -
                                      19       3     2020-02-04                           AO #40 HON. GEORGE J. SILVER                  -
                 MOTIONS                                          ADMINISTRATIVE
                COMMENTS
                                                                     ORDER -
            ASSIGNED JUSTICE          18       4     2020-02-24                           CMO #1 HON. GEORGE J. SILVER                  -
                                                                  ADMINISTRATIVE


                                                                     ORDER -        ADMINISTRATIVE ORDER # 371 AMENDED HON.
                                      17       5     2020-02-24                                                                         -
                                                                    AMENDED                       GEORGE J. SILVER


                                                                    PROOF OF        AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                      16       6     2020-03-18                                                                         -
                                                                     SERVICE                CAMARILLO HOLDINGS, LLC


                                                                    PROOF OF        AFFIDAVIT OF SERVICE OF ORIGINAL PROCESS
                                      15       7     2020-03-18                                                                         -
                                                                     SERVICE               ON LEEWARD HOLDINGS, LLC


                                                                    PROOF OF        AFFIDAVIT OF SERVICE OF ORIGINAL PROCESS
                                      14       8     2020-03-18                                                                         -
                                                                     SERVICE               ON MEDALIST HOLDINGS, LLC


                                                                    PROOF OF        AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                      13       9     2020-03-18                                                                         -
                                                                     SERVICE                  CF HOLDINGS GP LLC


                                                                    PROOF OF        AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                      12       10    2020-03-18                                                                         -
                                                                     SERVICE               AMSTEL RIVER HOLDINGS LLC


                                                                    PROOF OF        AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                      11       11    2020-03-18                                                                         -
                                                                     SERVICE               ATLANTISCHE BEDRIJVEN CV




1 of 2                                                                                                                                      8/20/20, 6:09 PM
SCROLL                                                          http://iapps.courts.state.ny.us/iscroll/SQLData.jsp
                  Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20     Page 3 of 92


                                                     DATE
                               SORT    DOC                                                                                                                  MOTION
                                                 DOCUMENT                DOCUMENT                                    DESCRIPTION
                                 BY      #                                                                                                                    #
                                                    FILED


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 10     12        2020-03-18                                                                                                  -
                                                                         SERVICE                                BACKPAGE.COM LLC


                                                                        PROOF OF                AFFIDAVIT OF SERVICE OF ORIGINAL PROCESS
                                 9      13        2020-03-18                                                                                                  -
                                                                         SERVICE                                ON CARL A. FERRER


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 8      14        2020-03-18                                                                                                  -
                                                                         SERVICE                                CF AQUISITIONS LLC


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 7      15        2020-03-18                                                                                                  -
                                                                         SERVICE                            DARTMOOR HOLDINGS LLC


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 6      16        2020-03-18                                                                                                  -
                                                                         SERVICE                      KICKAPOO RIVER INVESTMENTS LLC


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 5      17        2020-03-18                                                                                                  -
                                                                         SERVICE                              LUPINE HOLDINGS LLC


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 4      18        2020-03-18                                                                                                  -
                                                                         SERVICE                               UGC TECH GROUP CV


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 3      19        2020-03-18                                                                                                  -
                                                                         SERVICE                          WEBSITE TECHNOLOGIES LLC


                                                                        PROOF OF                AFFIDAVIT OF ORIGINAL PROCESS SERVICE ON
                                 2      20        2020-03-23                                                                                                  -
                                                                         SERVICE                          DEFENDANT MICHAEL LACEY


                                                                          ORDER -
                                 1      21        2020-06-18                                             CMO #2 HON. GEORGE J. SILVER                         -
                                                                    ADMINISTRATIVE




         NEW SEARCH                     Documents that have been entered into the minutes of the County Clerk bear a stamp stating "Filed," followed by

                                        the date of filing (entry date) and the words "New York County Clerk's Office." Except in matrimonial cases

                                        (documents for which are not included in Scroll), judgments are not entered by the County Clerk until an attorney

                                        for a party to the case appears at the Judgment Clerk's desk (Rm. 141B at 60 Centre Street) and requests entry.

                                        Copies of unfiled judgments bearing a stamp stating "Unfiled Judgment" and a notice to counsel may be found in

                                        Scroll. For technical reasons, some long form orders or other documents that were scanned in the early phase of

                                        this project may be categorized here as a "Decision."




                               60 Centre Street, New York NY 10007 Copyright © 2006 Unified Court System




2 of 2                                                                                                                                                            8/20/20, 6:09 PM
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 4 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




           NEW YORK                      STATE             SUPREME                  COURT
           NEW YORK                      COUNTY
           --------------------------------------------------------------------X                                                                        Index         No.:                                /


           MELANIE                      THOMPSON,                                                                                                       Date        Filed:           January          21,          2020




                                                                                           Plaintiff,                                                   SUMMONS

           -against-

                                                                                                                                                        Plaintiff             designates                  New              York

           BACKPAGE.COM,                               L.L.C.;          CARL            FERRER;                JAMES                                    County          as the             place     of trial.

           LARKIN;   MICHAEL                               LACEY;               MEDALIST                      HOLDINGS,
           INC.;           LEEWARD                 HOLDINGS,                     L.L.C.;          CAMARILLO                                             The           basis           of          venue             is       one

           HOLDINGS,                     L.L.C.;          DARTMOOR                      HOLDINGS,                       L.L.C.;                         plaintiff's               residence.
           IC    HOLDINGS,                    L.L.C.;            UGC TECH                   GROUP               C.V.;
           WEBSITE                  TECHNOLOGIES,                              LLC;        ATLANTISCHE                                                  Child         Victims               Act      Proceeding
           BEDRIJVEN                   C.V.; AMSTEL                           RIVER          HOLDINGS,                     LLC;                         22     NYCRR                 202.72
           LUPINE                HOLDINGS                  LLC;         KICKAPOO                     RIVER
           INVESTMENTS                           LLC;           CF     HOLDINGS                   GP,         LLC;       CF

           ACQUISITIONS,                           LLC;         and,        JOHN        DOE          1-5,


                                                                                           Defendants.


           ---------------------------------------------------------------------X


          TO THE             ABOVE-NAMED                              DEFENDANTS:


                           YOU          ARE       HEREBY                SUMMONED                         to    answer          the     complaint                    in this         action          and       to    serve         a

          copy        of    your        answer,         or,     if    the     complaint              is not       served            with         this        summons,                 to     serve        a notice            of

          appearance,              on the        Plaintiff's           attorneys            within           20 days       after       the        service             of this        summons,                 exclusive
          of    the        day     of    service          (or    within          30     days         after      the      service            is     complete                  if     this      summons                 is    not

         personally              delivered           to you          within       the    State          of New          York);         and         in case            of your          failure        to appear               or

          answer,           judgment          will      be taken              against       you         by    default         for     the    relief            demanded                    in the    complaint.


          Dated:            January        21,     2020



                                                                                        Respectfully                 Yours,




                                                                                                        1 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                 INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 5 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




                                        MARSH               LAW          FIRM       PLLC




                                        By                  . f          ,
                                       James              . Marsh
                                        151     E           Post     Road,        Suite     102
                                       White         P ains,        NY       10601-5210
                                       Phone:          929-232-3235
                                        iamesmarsh                 a)marsh.1aw


                                       Jennifer           Freeman
                                        151     East        Post     Road,       Suite      102
                                       White         Plains,        NY       10601-5210
                                       Phone:          929-232-3128
                                                                             -
                                        ienniferfreems                            rsh.1aw


                                       Robert          Y.    Lewis
                                        151     East        Post     Road,       Suite      102
                                       White         Plains,        NY       10601-5210
                                       Phone:          646-306-2145
                                       robertlewis@marsh.law




                                       PFAU           COCHRAN                    VERTETIS         AMALA   PLLC




                                       By
                                       Michael              T. Pfau
                                       403      Columbia              St.
                                        Suite       500

                                        Seattle,       WA          98104
                                       Phone:           206-462-4335
                                       michael@pcyalaw.com

                                       Pro      hac       vice     forthcoming


                                       Jason        P. Amala
                                       403      Columbia              St.
                                        Suite       500

                                        Seattle,       WA          98104
                                       Phone:           206-462-4339
                                        jason@pcyalaw.com
                                       Pro      hac       vice     forthcoming




                                                                     2



                                                      2 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                               INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 6 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




                                        Vincent          T. Nappo
                                        403     Columbia            St.
                                        Suite      500

                                        Seattle,      WA         98104
                                        Phone:         206-453-0432
                                       vnappo@pcyalaw.com
                                       Pro      hac      vice    forthcoming


                                       Attorneys           for    Plaintiff




                                                                   3



                                                      3 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                               INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 7 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




           NEW YORK                      STATE             SUPREME                    COURT
           NEW YORK                      COUNTY
           --------------------------------------------------------------------X                                                                        Index          No.:                          /


           MELANIE                  THOMPSON,
                                                                                                                                                        COMPLAINT


                                                                                                Plaintiff,


           -against-                                                                                                                                    Child          Victims           Act      Proceeding
                                                                                                                                                        22     NYCRR              202.72

           BACKPAGE.COM,                                L.L.C.;          CARL              FERRER;                  JAMES
           LARKIN;   MICHAEL                               LACEY;               MEDALIST                         HOLDINGS,
           INC.;        LEEWARD                     HOLDINGS,                    L.L.C.;              CAMARILLO
           HOLDINGS,                     L.L.C.;          DARTMOOR                          HOLDINGS,                       L.L.C.;
           IC    HOLDINGS,                     L.L.C.;           UGC TECH                        GROUP              C.V.;
           WEBSITE                  TECHNOLOGIES,                               LLC;            ATLANTISCHE
           BEDRIJVEN                   C.V.; AMSTEL                            RIVER              HOLDINGS,                    LLC;
           LUPINE              HOLDINGS                    LLC;          KICKAPOO                         RIVER
           INVESTMENTS                          LLC;           CF       HOLDINGS                       GP,       LLC;        CF

           ACQUISITIONS,                           LLC;         and,      JOHN              DOE           1-5,


                                                                                                Defendants.
           _____________________________________________________________________



                        Plaintiff         Melanie              Thompson,                  by      and        through        her    attorneys,                the     Marsh        Law        Firm        PLLC          and


          Pfau      Cochran           Vertetis            Amala          PLLC,             respectfully                 alleges        for     her      complaint              the      following:


                                                                                                INTRODUCTION


                         1.              Starting          when          she     was             approximately                    12    years         old,         Plaintiff         Melanie             Thompson


         was        trafficked           and       sold        for      sex     on        the      website          www.backpage.com.                                   Melanie           bring          this   action


          against        the     Backpage                 Defendants                 to     hold        them           accountable              for      intentionally                creating             an   online


          marketplace               to    purchase               sex      via     the           website            www.backpage.com,                                where        they        knew          countless


         women            and       children             were          being         sexually                 exploited.               Despite            that        knowledge,               the        Backpage


          Defendants                helped          sex        traffickers                 create            and       develop           sex         advertisements                     so     the        Backpage


          Defendants             could         profit       from         the     ads.           The      Backpage              Defendants                 not        only      advised         sex       traffickers


         how        to avoid         detection            by      law     enforcement                     and      maximize             their         profits,         they      actively           sanitized          sex




                                                                                                             4 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                              INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 8 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




          ads        to    make               it less          obvious             that     the      ads      were           for     sex,       including           sex     with       minors.             Through              these


          illicit         activities               the        Backpage               Defendants                    generated              hundreds           of millions             of dollars            in profits           from


          the       illegal           sex          ads        posted          on     www.backpage.com                                before          the    website          was       seized           and     permanently


          shut        down            by       federal               law      enforcement                   in April           2018.


                      PROCEEDING                                      IN      ACCORDANCE                               WITH                CPLR            214-G        AND          22       NYCRR              202.72


                              2.                   This         complaint              is filed,           in part,      pursuant               to the      Child       Victims            Act     (CVA)             2019       Sess.


          Law         News               of    N.Y.             Ch.        11 (S.         2440),          CPLR          214-G,                and    22    NVCRR               202.72.           The      CVA         opened            a


         historic             one-year                   one-time             window               for     victims           and         survivors          of childhood              sexual            abuse       in the      State


          of        New        York              to      pursue             lapsed         claims.           Prior       to        the     passage          of    the     CVA,            Plaintiff's            claims         were


          time-barred                      the        day       she        turned          22 years           old.


                                                                                                                     PARTIES


                              3.                   Plaintiff               Melanie           Thompson                 was          approximately                    12 to        17 years          old        when        she    was


          trafficked                 in the           sex       trade        through          the        www.backpage.com                             website.            Melanie             is currently            a resident


          of    Richmond                       County,                New          York.


                            4.                     Defendant                  Backpage.com,                        L.L.C.,          is a Delaware                limited          liability        company.                 During


          the        time           that         Plaintiff              was         advertised                for     sex          on      www.backpage.com,                            Backpage.com,                       L.L.C.



          owned,               operated,                      designed              and      controlled                the         website,           including            its     content.               Backpage.com,


          L.L.C.,              also           profited                from          the      website               www.backpage.com,                               including              the     sex         ads    posted          of


          Plaintiff                and        of      other          women            and      children,              even          though           it knew         those         profits        were          derived         from


          illegal          conduct.                   At       all    times        material              hereto,       defendant                Backpage.com,                    L.L.C.,         transacted            business


          in New              York            County,                New       York,          and         purposefully                   availed       itself       of New          York         County,            New      York,


          and        the           citizens              of      New          York          County,            New            York,            including           through           the        www.backpage.com


         website.




                                                                                                                                          2



                                                                                                                      5 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 9 of 92NYSCEF: 01/21/2020
                                                                     RECEIVED




                      5.               Defendant              Carl         Ferrer         is    a resident                 of      Texas.             Before            and         during          the         time      that


          Plaintiff        was       advertised         for         sex     on      www.backpage.com,                                  defendant                Carl         Ferrer        owned,               operated,


          designed,          and       controlled            the      website,              including              its        content.              Mr.     Ferrer             also        profited             from       the


          website       www.backpage.com,                             including                the     sex     ads            posted          of    Plaintiff           and         of     other         women            and



          children,         even       though          he     knew              those       profits          were             derived          from         illegal            conduct.                  At     all     times


          material         hereto,       defendant             Carl        Ferrer         transacted               business              in        New      York             County,           New             York,      and



         purposefully                availed        himself           of        New       York          County,                 New      York,            and          the     citizens             of        New       York



          County,       New          York,       including            through             the     www.backpage.com                                   website.


                      6.               Defendant             Michael              Lacey         is a resident                   of Arizona.               Before              and     during             the    time      that


          Plaintiff         was       advertised              for         sex      on       www.backpage.com,                                      defendant                 Michael              Lacey               owned,


          operated,         designed,           and    controlled                the     website,            including              its content.                Mr.      Lacey             also     profited             from


          the   website          www.backpage.com,                              including            the     sex     ads posted                    of Plaintiff              and      of    other         women           and



          children,         even       though          he     knew              those       profits          were             derived          from         illegal            conduct.                  At     all     times


          material         hereto,       defendant             Michael              Lacey            transacted                 business             in   New          York           County,             New          York,


          and    purposefully                availed        himself             of New          York         County,               New         York,         and        the        citizens         of New              York



          County,       New          York,       including            through             the     www.backpage.com                                   website.


                      7.               Defendant             James          Larkin             is a resident                  of   Arizona.               Before             and      during          the       time      that


          Plaintiff       was      advertised          for     sex        on www.backpage.com,                                     defendant              James              Larkin         owned,              operated,


          designed,          and       controlled            the      website,              including              its        content.              Mr.     Larkin             also        profited             from       the


          website       www.backpage.com,                             including                the     sex     ads            posted          of    Plaintiff           and         of     other         women            and



          children,         even       though          he     knew              those       profits          were             derived          from         illegal            conduct.                  At     all     times


          material        hereto,       defendant             James             Larkin         transacted                business           in New           York            County,           New             York,      and




                                                                                                                          3



                                                                                                      6 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                         INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 10 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         purposefully                    availed              himself          of      New          York           County,             New           York,         and     the       citizens            of     New         York



         County,            New           York,           including            through              the     www.backpage.com                                 website.


                        8.                  Defendant                  Medalist             Holdings               Inc.      is a Delaware                   limited        liability         company.                   During


         the   time          that        Plaintiff            was       advertised               for       sex     on      www.backpage.com,                               Medalist           Holdings,                  L.L.C.,


         owned,         operated,                  designed              and        controlled              the      website,               including          its     content.            Defendant               Medalist


         Holdings             L.L.C.,              also       profited           from         the      website            www.backpage.com,                              including            the     sex        ads posted


         of Plaintiff               and      of      other        women             and       children,            even          though            it knew       those         profits       were         derived              from


         illegal       conduct.                    At      all      times        material                hereto,          defendant                Medalist            Holdings,             L.L.C.,             transacted


         business            in New               York           County,            New          York,           and      purposefully                   availed         itself       of    New          York           County,


         New          York,               and           the         citizens           of      New            York            County,                New           York,          including                   through            the


         www.backpage.com                                  website.


                        9.                  Defendant                   Leeward               Holdings,                  L.L.C.,            is    a Delaware               limited           liability            company.



         During         the         time        that       Plaintiff           was          advertised              for      sex       on        www.backpage.com,                          Leeward               Holdings,


         L.L.C.,        owned,                operated,                designed               and        controlled              the        website,         including             its     content.              Defendant


         Leeward             Holdings,                   L.L.C.,          also        profited            from         the    website              www.backpage.com,                            including                the     sex


         ads       posted           of     Plaintiff             and     of    other          women              and       children,              even       though         it knew           those           profits          were


         derived         from            illegal          conduct.               At     all    times         material              hereto,           defendant             Leeward            Holdings,                  L.L.C.,


         transacted             business                in New           York          County,             New           York,         and        purposefully              availed          itself       of New            York



         County,             New            York,             and      the     citizens             of     New            York         County,            New          York,         including                through            the


         www.backpage.com                                  website.


                        10.                 Defendant                  Camarillo               Holdings,                  L.L.C.,            is    a Delaware               limited          liability            company.



         During         the         time        that      Plaintiff            was      advertised                 for     sex      on www.backpage.com,                                   Camarillo              Holdings,


         L.L.C.,        owned,                operated,                designed               and        controlled              the        website,         including             its     content.              Defendant




                                                                                                                                   4



                                                                                                                 7 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                        INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 11 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         Camarillo              Holdings,              L.L.C.,            also   profited             from          the       website           www.backpage.com,                                including             the     sex


         ads      posted          of     Plaintiff          and      of     other       women               and       children,                even         though          it knew            those         profits         were


         derived         from           illegal       conduct.              At   all    times             material            hereto,           defendant             Camarillo                Holdings,               L.L.C.,


         transacted             business             in New          York        County,              New           York,           and        purposefully                availed          itself       of New              York



         County,           New            York,         and        the      citizens           of     New           York            County,             New          York,             including             through           the


         www.backpage.com                              website.


                         11.              Defendant                Dartmoor              Holdings,                   L.L.C.,              is    a Delaware                 limited          liability            company.



         During          the      time       that      Plaintiff           was      advertised                for     sex       on www.backpage.com,                                      Dartmoor               Holdings,


         L.L.C.,         owned,              operated,             designed            and          controlled                the        website,            including            its     content.               Defendant


         Dartmoor              Holdings,              L.L.C.,            also    profited             from          the     website             www.backpage.com,                                including             the     sex


         ads      posted          of     Plaintiff          and      of     other       women               and       children,                even         though          it knew            those         profits         were


         derived         from           illegal       conduct.              At   all    times             material             hereto,           defendant            Dartmoor                 Holdings,               L.L.C.,


         transacted             business             in New          York        County,              New           York,           and        purposefully                availed          itself       of New              York



         County,           New            York,         and        the      citizens           of     New           York            County,             New          York,             including             through           the


         www.backpage.com                              website.


                         12.              Defendant                IC      Holdings,                L.L.C.,          is a Delaware                      limited            liability         company.                  During


         the     time      that        Plaintiff        was        advertised            for        sex       on www.backpage.com,                                    IC      Holdings,               L.L.C.,          owned,


         operated,             designed              and       controlled              the     website,               including                 its    content.             IC     Holdings,                 L.L.C.,          also


         profited          from          the       website           www.backpage.com,                                 including                 the        sex   ads       posted          of       Plaintiff          and         of


         other         women             and       children,            even     though              it knew              those          profits        were         derived            from         illegal       conduct.


         At      all    times          material            hereto,          defendant                IC       Holdings,                  L.L.C.,            transacted            business              in     New           York



         County,           New            York,         and        purposefully                 availed              itself         of     New          York         County,              New          York,           and     the


         citizens         of New             York        County,            New         York,          including                through               the    www.backpage.com                                website.




                                                                                                                               5



                                                                                                              8 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 12 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                          13.               Defendant                   UGC          Tech          Group             C.V.          is        a Dutch          company              domiciled                 in     Curacao.



         During           the     time         that         Plaintiff           was      advertised                  for     sex         on     www.backpage.com,                               UGC          Tech        Group


         C.V.         owned,            operated,               designed                and      controlled                 the         website,           including             its     content.             UGC           Tech



         Group           C.V.         also      profited             from         the       website            www.backpage.com,                                  including             the      sex        ads    posted         of


         Plaintiff          and        of     other         women              and      children,              even         though              it knew           those     profits           were          derived         from


         illegal         conduct.             At      all    times       material              hereto,         defendant                     UGC       Tech        Group         C.V.         transacted            business


         in New           York         County,              New         York,         and       purposefully                     availed          itself      of New          York         County,             New        York,


         and       the     citizens            of      New           York         County,             New             York,             including             through            the      www.backpage.com


         website.


                          14.               Defendant                Website             Technologies,                       LLC,              is a Delaware                limited             liability          company.



         During            the          time          that          Plaintiff            was          advertised                       for       sex        on      www.backpage.com                                  Website



         Technologies,                       LLC,            owned,             operated,             designed                   and/or            controlled              the         website,             including             its


         content.                Website               Technologies,                        LLC,          also         profited                from         the       website            www.backpage.com,



         including              the     sex        ads       posted         of     Plaintiff             and     of        other             women         and      children,            even         though          it knew


         those        profits          were          derived            from         illegal       conduct.                 At         all    times        material        hereto,            defendant               Website



         Technologies,                      LLC,       transacted                business           in New             York             County,         New        York,         and      purposefully                  availed


         itself      of New            York          County,            New        York,           and    the        citizens                of New        York       County,            New         York,         including


         through           the    www.backpage.com                                    website.


                          15.               Defendant                Atlantische                Bedrijven                  C.V.,             is a Dutch           company              domiciled              in    Curacao.



         During           the    time         that      Plaintiff           was       advertised               for     sex        on www.backpage.com                                   Atlantische                Bedrijven


         C.V         owned,            operated,              designed             and/or          controlled                 the        website,           including            its     content.             Atlantische


         Bedrijven               C.V        also      profited           from         the      website           www.backpage.com,                                  including             the      sex      ads posted            of


         Plaintiff          and        of     other         women              and      children,              even         though              it knew           those     profits           were          derived         from




                                                                                                                                   6



                                                                                                               9 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                      INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 13 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         illegal         conduct.                   At         all     times         material                   hereto,           defendant                Atlantische                 Bedrijven                  C.V         transacted


         business            in New              York                County,             New          York,             and    purposefully                      availed            itself        of    New           York           County,


         New            York,             and            the          citizens             of        New               York          County,                   New            York,          including                  through                  the


         www.backpage.com                                  website.


                          16.               Defendant                      Amstel            River              Holdings               LLC          is    a Delaware                   limited            liability               company.



         During           the           time        that             Plaintiff            was         advertised                    for       sex         on     www.backpage.com                                   Amstel               River


         Holdings               LLC            owned,                 operated,              designed                   and/or            controlled               the        website,            including                 its      content.


         Amstel           River           Holdings                   LLC          also     profited               from        the      website             www.backpage.com,                                   including              the        sex


         ads       posted          of     Plaintiff                  and     of     other        women                  and       children,               even       though            it knew            those            profits          were


         derived          from           illegal          conduct.                  At     all   times             material            hereto,            defendant                 Amstel             River        Holdings                LLC


         transacted             business                 in New              York          County,                New         York,           and        purposefully                  availed           itself        of New              York



         County,            New            York,               and         the      citizens               of     New         York            County,              New           York,         including                   through               the


         www.backpage.com                                  website.


                          17.               Defendant                      Lupine           Holdings                   LLC         is a Delaware                     limited          liability           company.                    During


         the     time       that        Plaintiff              was         advertised            for            sex     on www.backpage.com                                     Lupine         Holdings                 LLC           owned,


         operated,            designed                   and/or            controlled                the        website,           including               its content.               Lupine             Holdings                 LLC        also


         profited           from           the      website                 www.backpage.com,                                     including                the       sex       ads     posted             of      Plaintiff            and        of


         other         women              and       children,                 even         though                it knew            those          profits         were         derived            from           illegal          conduct.


         At      all    times           material                hereto,            defendant                    Lupine            Holdings                LLC        transacted               business                in      New         York



         County,            New            York,               and         purposefully                     availed           itself          of     New           York          County,               New          York,            and         the


         citizens         of New               York             County,             New          York,                including            through             the     www.backpage.com                                    website.


                          18.               Defendant                       Kickapoo                  River               Investments                     LLC            is     a     Delaware                  limited              liability


         company.                  During            the         time        that        Plaintiff              was       advertised                for      sex     on www.backpage.com                                          Kickapoo




                                                                                                                                          7



                                                                                                                       10 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                          INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 14 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         River          Investments                  LLC        owned,           operated,              designed                and/or             controlled                  the        website,          including              its


         content.              Kickapoo               River        Investments                  LLC         also       profited                from           the      website             www.backpage.com,



         including               the     sex       ads    posted          of   Plaintiff           and       of      other         women                 and        children,              even       though           it knew


         those         profits         were        derived         from        illegal          conduct.             At     all        times           material              hereto,         defendant             Kickapoo


         River          Investments                  LLC        transacted           business               in     New            York           County,               New           York,          and     purposefully


         availed          itself        of New           York       County,          New           York,           and      the         citizens              of New            York         County,             New       York,



         including               through           the   www.backpage.com                               website.


                          19.              Defendant             CF       Holdings               GP LLC              is a Delaware                           limited          liability           company.              During


         the     time      that        Plaintiff         was     advertised               for     sex    on www.backpage.com                                           CF      Holdings              GP LLC             owned,


         operated,               designed           and/or       controlled               the     website,            including                  its    content.               CF      Holdings             GP LLC               also


         profited           from          the      website         www.backpage.com,                                 including                 the           sex       ads     posted          of    Plaintiff             and      of


         other         women             and       children,        even         though            it knew            those            profits           were           derived            from      illegal         conduct.


         At      all    times          material          hereto,          defendant               CF       Holdings                GP LLC                     transacted               business            in     New        York



         County,            New           York,          and     purposefully                    availed           itself         of     New             York           County,              New          York,        and        the


         citizens          of New             York       County,           New           York,         including             through                   the     www.backpage.com                                 website.


                         20.               Defendant             CF       Acquisitions                  LLC         is a Delaware                            limited          liability        company.                 During


         the     time      that        Plaintiff         was     advertised               for     sex      on www.backpage.com                                          CF      Acquisitions                LLC         owned,


         operated,               designed            and/or       controlled              the     website,            including                  its     content.              CF      Acquisitions                LLC           also


         profited           from          the      website         www.backpage.com,                                 including                 the           sex       ads     posted          of    Plaintiff             and      of


         other         women             and       children,        even         though            it knew            those            profits           were           derived            from      illegal         conduct.


         At      all    times          material          hereto,          defendant               CF       Acquisitions                    LLC               transacted                business            in     New        York



         County,            New           York,          and     purposefully                    availed           itself         of     New             York           County,              New          York,        and        the


         citizens          of New             York       County,           New           York,         including             through                   the     www.backpage.com                                 website.




                                                                                                                            8



                                                                                                        11 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                   INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 15 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                          21.               Defendants                   John        Doe              1-5     are       individuals                      and         entities           who            owned,                  operated,


         designed,              and        controlled             www.backpage.com,                                   including               its    content,                during          and          after        the     time        that


         Plaintiff             was         advertised              for        sex      on        www.backpage.com.                                       Defendants                    John            Doe              1-5     are        also


         individuals                 and      entities         who         profited              from         the      sex        ads       posted            on      www.backpage.com,                                       including


         the      sex      ads        of     Plaintiff,            despite           knowing                 that       those           profits            were             derived          from            illegal            conduct.


         Defendants                  John          Doe       1-5        include,           but        are     not      limited              to,     any        predecessors                     or        successors                  of    the


         named           defendants,                as well             as any       current                or former             subsidiaries                      of the      named            defendants.


                          22.               The     purpose              of the        foregoing               paragraph,                   as well            as the          entirety          of this               complaint,                is


         to     put      Defendants                 John       Doe         1-5       on     notice            that      they          are     named              as defendants                       in     this        lawsuit,            but


                                                                                                                                  Doe"
         that     this     lawsuit            currently             refers          to them            as a "John                                 defendant                 because            their         exact            identity           is


         not     known           to Plaintiff               at this        time.          For         example,            the      report           of the           United           States           Senate             Permanent


          Subcommittee                       on     Investigations,                    titled            "Backpage.com's                             Knowing                    Facilitation                      of     Online            Sex


         Trafficking,"
                                       attached             as Appendix                     A     (the       "Senate            Report"),                provides              a detailed                 breakdown                   of the



         ownership               and         control         of    www.backpage.com,                                   including                  various            individuals                 and         entities.              To      the


         extent          any     of        those       individuals               and        entities          are      responsible                   for       the      sex      ads      of     Plaintiff,                   and     to the


         extent          any     of         those         individuals                and         entities            have         profited               from          the      sex       ads          of       Plaintiff,             those


         individuals                 and      entities            are     intended               to    be     named             defendants                     in     this      lawsuit             and           are     referred           to


                                                   Doe"
         herein          as a "John                            defendant.                   In     addition,             a number                   of     entities           have        been            used          to     mask         the


         true      ownership                 and     control            of www.backpage.com                                    and          the     illegal          profits          that      have            been          generated



         by     sex      ads     on        the     website,             including                those        of     Plaintiff.              Any           and        all     individuals                   and         entities           who


         are     responsible                 for    the      sex        ads     of   Plaintiff,               or who            profited              from           those        sex        ads,         are      named            in     this


                                                 Doe"
         lawsuit          as "John                          defendants.




                                                                                                                                  9



                                                                                                              12 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                     INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 16 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                          23.                    Defendants                      Backpage.com,                           L.L.C.,           Carl        Ferrer,           Michael                Lacey,              James          Larkin,


         Medalist                Holdings                        Inc.,       Leeward                   Holdings,                 L.L.C.,             Camarillo                Holdings,                    L.L.C.,             Dartmoor



         Holdings,                L.L.C.,                   IC      Holdings,                 L.L.C.,             UGC            Tech          Group            C.V.,        Website                 Technologies,                     LLC,


         Atlantische                   Bedrijven                    C.V.,         Amstel              River           Holdings             LLC,         Lupine           Holdings                LLC,         Kickapoo                 River


         Investments                       LLC,         CF         Holdings                  GP LLC,              CF      Acquisitions                  LLC,           and     John            Doe     1-5      are      collectively

                                                                                                                                                  Defendants"                         "Backpage."
         referred            to throughout                          this        complaint                   as the       "Backpage                                              or


                          24.                    To     the        extent         any        of the          Backpage              Defendants                  assert        that     they           are not         liable       because


         of their         status             as a corporation,                            limited            liability          company,               or other          business               entity,        or because                they


         were         acting           on behalf                  of a corporation,                          limited        liability           company,                or other           business            entity,           any     such


         protections                   must           be      disregarded                    because             the      Backpage                Defendants                 have          intentionally                 tried         to use


         those         protections                     to        avoid          liability             for     their       knowingly                  illegal       conduct,               including                 profiting           from


         conduct               that        they        knew               was      illegal.             The       only       way         to prevent               an unjustified                     loss      to     Plaintiff          is to


         hold         each       of the            Backpage                  Defendants                      liable       and      to disregard                 any     protections                  that     might            otherwise


         be available                      because               of the          effort          by    the      Backpage                Defendants                to abuse            those           protections.                  This       is



         particularly                  true        where               the       Backpage                   Defendants              have          taken         significant               profits           from       conduct              that



         they      know               is illegal,                yet      they      would             attempt            to use         those        protections               in order              to avoid            any      liability


         or     accountability                         for        their      knowingly                      illegal       conduct              and      for     knowingly                  accepting                illegal        profits.


         It is black              letter          law         that        individuals                  and      entities,          including              corporate             officers              and      owners,             may        be


         held         liable          if    they            participate                 in    wrongful                 conduct            or    have           knowledge                  of    wrongful               conduct              and


         approve               of the            wrongful                 conduct.               Plaintiff             alleges          that    each           of the     Backpage                   Defendants                  knew         all


         of     the     facts          that           are        alleged           in     this        complaint,              including               the       fact     they        were            accepting                significant


         profits         from              the     illegal             sex       ads      on www.backpage.com,                                     including             the        sex        ads    of    Plaintiff.




                                                                                                                                         10



                                                                                                                         13 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                        INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 17 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                         25.              To        the     extent        any      of the            Backpage             Defendants                   assert      that      they        are not        liable         because


         of their        status         as a corporation,                       limited              liability        company,               or other            business           entity,        or because                    they


         were       acting        on behalf                 of a corporation,                        limited       liability          company,              or other           business            entity,            any        such


         protections             must          be disregarded                     because               the      Backpage             Defendants                  are the         alter     ego        of one          another.


         As      more          detailed              in    the     Senate           Report,              the      Backpage                Defendants                 tried         to     use     a wide              range         of


         entities          to         deflect              the       fact         that           a      few        individuals                    and       entities              owned            and           controlled


         www.backpage.com                                  and     took      the     profits             from       its    illegal          operations.               There         has       been           such      unity        of



         ownership              and       interest            that     the      separateness                     of the        corporation                has      ceased          to exist.


                         26.              As        discussed               more         fully         herein,        many           of     the    acts      and       omissions                giving          rise        to this


         action         occurred               in     New          York         County,                New        York;          Plaintiff              resides        in     New          York             County,           New


         York,       and        all    of the             defendants              conduct,              or conducted,                 business             in New            York          County,             New          York,



         including             at the      time            of the      acts        and        omissions               giving         rise       to this         lawsuit.


                                                                                                                 VENUE


                         27.              Venue             is proper             because              New        York          is the       county         in which               a substantial                 part       of    the


         events         or omissions                      giving      rise        to Plaintiff's                 claim         occurred.


                                                                                         STATEMENT                             OF     FACTS


         A.              The          Backpage                Defendants


                         28.              At        all    times      relevant            to this          lawsuit,         www.backpage.com                                has been             the        largest      source


         of     online          human                sex      trafficking                in      the       United           States,             with       thousands                of     sex         advertisements



         appearing              on the          backpage.com                       website              every       day.


                         29.              According                  to     the      Senate              Report,           as    referenced                 above            and        below,          the       Backpage


         Defendants'
                                       owned               and       operated              the         www.backpage.com                                 website            from          2004          to     2018.              The


         website's             annual           revenue              grew       significantly                    each     year.           For     instance,            in 2010            the    website's               annual




                                                                                                                                11



                                                                                                                 14 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 18 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         revenue             was    $29         million,          but       by    2014         annual           revenue              quadrupled               to      $135          million.             The           vast



         majority            of revenue              was    generated              from       illegal          ads     for     sex.


                        30.             This         was    not        happenstance.                    To       the        contrary,           Backpage.com                       became             the       largest


         source         of     online          human          sex       trafficking            in     the      United              States       because            the      Backpage                 Defendants



         intentionally             designed             and     operated               the   website            as an online                  marketplace                for     sex     trafficking.


                        31.             More         specifically,               the     Backpage               Defendants                  developed              the     backpage.com                      website


         to    superficially              resemble            an online            classified               advertising              website        (e.g.,         craiglist.org),                with          several



         seemingly             innocuous              generic           categories            organized                by     subject,          state     and/or           city.


                        32.             In      reality,            the         Backpage                Defendants                    purposefully                   designed                  and          operated


         backpage.com                     as    a cash        cow          to    generate             revenue               from        the     posting            sex         advertisements                    in     the


         "escort"
                             category          of the      website.


                        33.             As      intended,            the      Backpage              Defendants                 made           hundreds         of        millions          of     dollars             from


         sex     ads     posted           on   the     backpage.com                     website.              The      Backpage                Defendants                 made         these         profits,          and


         kept     these        profits,         despite        knowing             that      the      underlying               revenues            were       generated                 as a result              of     sex


         trafficking.


                        34.             In     the     process,            the     Backpage                  Defendants                 helped          sex        traffickers             and        prostitutes


         evade         enforcement               of a wide             range      of laws            that     are     intended           to prevent            sex        trafficking,               prostitution


         and     the     sexual         exploitation              of      children.


                        35.             According              to       the      most        recent          report          from        the     National                Center          for      Missing              and


         Exploited             Children,              73%       of      the      reports        it     receives              on      suspected            child           sex       trafficking              involve


         backpage.com.




                                                                                                                       12



                                                                                                      15 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 19 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                         36.            The       Backpage                   Defendants                have       long        known           that        thousands            of women                 and      children


         were       being         advertised                  for      sex       on     backpage.com                        each      year,       but       they        refused            to    implement                 any


         meaningful               or reasonable                      system           to prevent             trafficking             on their           website.


                         37.            For     example,                   one    of the        original          parent           companies               of backpage.com,                       Village          Voice,


         required          photo        identification                      proving            an individual                 was      at least            18 years         old       before         their       ad could


                                                  "adult"
         be published                 in the                           section           of    its    newspapers.                   The       company               imposed            this       requirement                 to



         help      prevent            sex   trafficking                    of women             and         children.


                         38.            However,                     the      Backpage                Defendants                   refused           to     impose            this         same         requirement


         before        a sex          ad was       posted              on      backpage.com                     because             they      believe         the       Communications                          Decency


         Act       gives        them        immunity                   from           suit     for     child          sex     trafficking.                  The      Backpage                   Defendants                 also


         refused         to require            photo           identification                  because           they        knew          that   doing           so would            substantially                reduce


         their     profits.


                         39.            Rather           than          take       any        reasonable               steps        to prevent              women           and        children            from       being


         trafficked             for     sex       on         their         website,            the     Backpage                   Defendants                intentionally                  underreported                    the


         number            of   child       sex     ads         on     their       website.             For       example,             in     an internal             email,          the       Chief         Operating


         Officer         of     backpage.com                         expressed               concern           with         the     number           of     ads     that      were          being         reported            to


         the      National            Center           for      Missing               and      Exploited                Children            (NCMEC).                    He       suggested               the      website


                                                                                                     day"
         "shouldn't             be [reporting]                   more          than          16 a              unless         the    Backpage               Defendants                wanted             to risk      more


         than      500        reports       a month                 to NCMEC.


         B.              The      Backpage.com                             Website

                                                                                                                                                                                                                 "escort"
                         40.            The        Backpage                      Defendants                  purposefully                   designed              and        developed                  the



         category            of the     backpage.com                          website           as an online                marketplace               to attract,            facilitate,          and         ultimately


         profit       from       human            sex        trafficking.




                                                                                                                             13



                                                                                                            16 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                       INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 20 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                                                                               "escort"
                        41.                The          Backpage                  Defendants                      created            the                           category             knowing               that,          in the       illicit


                                                                                              "escort"
         human          sex         trafficking                    industry,                                      is     virtually             synonymous                      with          prostitute            and         denotes               a


         solicitation            to exchange                         sex        for     money.


                        42.                At      all    relevant                    times,         the        Backpage               Defendants                   knew            that      over        99%          of     ads       posted


                      "escort"
         in the                            section                 of backpage.com                              were        prostitution                or illicit            sex     ads.


                                                                                                                 "escort"
                        43.                Nearly                  every          ad          in     the                              section,              for      example,                  included                one         or     more


         photographs                  of    a girl            in    skimpy               lingerie            and        sexually               suggestive               poses,         such          as spreading                   her       legs


         at the      camera            or bending                        over         and       putting           her       thong           clad      rear        end     on        display,          followed                by    a price,


         such       as $150           per         hour,            a name,              and         a phone             number.


                                                                                                                                                 "escort,"
                        44.                By       creating                a specific                category                 labeled                                  the    Backpage                  Defendants                     sought


         to attract           and      host         illicit          sex        trafficking                 on the          backpage.com                          website.             The         Backpage                  Defendants


                                            "escort"
         also     created           the                               category                 to conceal                the      illegal          nature         of the        sex        trafficking             that        they        were



         purposefully                 attracting                    to    backpage.com,                           and        to    provide             a safe           haven          for      sex       traffickers,                  pimps,


         prostitutes,            and        johns             to operate                  outside            the        reach        of     law       enforcement.


                        45.                In     exchange                  for        this        cover,         the       Backpage                 Defendants                charged               a fee       for        each        sex    ad.


         Their      business               model              was          enormously                      successful:               as noted,               over       the     past         few      years,           the     Backpage


         Defendants                 made           hundreds                 of millions                    of    dollars           in profits              from         sex    trafficking                advertisements                            on


         backpage.com.


         C.             Backpage's                       Policies                and          Practices                 Designed                to    Facilitate               Sex         Trafficking


                        46.                In       addition                 to         its        design             and         layout,            the      Backpage                     Defendants                   purposefully


         employed               a      sophisticated                        combination                          of      targeted               policies             and        practices                to      remove                 blatant


         indicators            of     illegality                   displaying                  on    sex        ads,        such      as certain              terms           and          images         that         would            trigger


         criminal         and/or                civil         liability.                The         aim         and       effect          was        never         to    block             illegal        ads,     but         instead              to


         mask       and       alter        them          from            detection.                  These             policies           and        practices           were         originally              developed                   in the




                                                                                                                                          14



                                                                                                                       17 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 21 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         mid-2000s                and            were         continuously                   refined              over      the     years        to stay                 ahead      of    law       enforcement                  and       the


         authorities.                  At        the     time        Plaintiff's             ads      appeared               on backpage.com,                               these        policies            and     practices            had


         been        honed             to an unprecedented                                 level.


                          47.                 Specifically,                    during               all        relevant             times,               the         Backpage               Defendants                      utilized             a


                                                                            rules,"                                      requirements,"
         combination                        of         "posting                                "content                                                        and,          most         critically,               "moderations


         practices"
                                  to     actively               develop            and         materially                 contribute                to     the       illegal        content             of    prostitution                and


         child-prostitution                            ads      on backpage.com.


                                                                                                                                                                                            rules"
                          48.                 The             Backpage                      Defendants                       implemented                             "posting                                      and         "content


         requirements"                                                  "escort"
                                              under            the                            category              to     which             users         (sex           traffickers           and          prostitutes)              were


                                                                                                                                                                                                                                      rules"
         required            to cursorily                     agree       to and           conform                the     content            of their           sex       ads.      None          of the        "posting

                                         requirements"
         or     "content                                                       were            implemented                         to        prevent                or     discourage                sex           trafficking              on


         backpage.com.                                 For      example,               in       2012,              Defendant                   Carl        Ferrer,               who        has       been            the      CEO             of


         backpage.com                            for      many            years,            wrote            to     the      Chief             Operating                    Officer          of      backpage.com                         and


         complained                    that        sex        traffickers             needed              to      be     informed               what           specific           term(s)           would            prevent            their


         ads       from      being               posted           on backpage.com.                                The      only         reasonable                  inference             is that       Mr.         Ferrer       wanted


         sex       traffickers                to know                what      term(s)              they          needed           to     change               or    delete         so that         their          sex      trafficking


         ad could            be        sufficiently                  sanitized              and      then         posted           on the           website.


                          49.                 Instead,            the     Backpage                  Defendants                    specifically                 designed             and      developed                   the   "posting

         rules"                                                 requirements"
                          and          "content                                                     to       require          users             (sex           traffickers                and       prostitutes)                 to       post


         prostitution                  and        child-prostitution                         ads      that        were       less        detectible                 by     law      enforcement-but                            were        sex



         trafficking              ads         nonetheless.


                           50.                The            Backpage              Defendants                      would           not        ban        individual                 ads      that       blatantly              included


                                                                                                                            rules"                                             requirements."
         illegal          prostitution                   in     violation             of     the      "posting                                and        "content                                                    For       example,




                                                                                                                                        15



                                                                                                                    18 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 22 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         Defendant                  Carl      Ferrer            expressed              concern         in an internal                 email             that         sex    traffickers             would          be unhappy


                                                                                                                                                                                                                     rules"
         if    the      comp=ñy                   actually              banned           their       sex     trafficking               ads           that           violated           the        "posting                         and


                              requirements."                                                                                  b--
         "content                                                     Mr.      Ferrer         ceñcluded              that                     -;;       the         sex     trafficking              ads       would       be    "too


         harsh."                                                                                                                                                          Defendan+=
                          Instead,              Mr.        Ferrer           directed        the      employees              ofthe        Backpage                                                  that        it was   "[b]etter


                                                                                                                   language"                                                                                      "adjust."
         to edit         by    removing                   bad        text     or removing               bad                                so that                  sex     traffickers             could


                         51.                 The        Backpage                 Defendants                would          also      decline                to ban           users          (sex     traffickers            and      sex


                                                                                                                                                                                                   rules"
         workers)             who          repeatedly                 posted          blatant        ads     for     sex     in violation                       of the          "posting                         and    "content


         requircscñts,"
                                             or report               those         individuals             to the     authorities.                        Nor         would          the     Backpage              Defendants


         report         such         users           to the       authorities.


                         52.                 Instead,             the       Backpage             Defendants               actively             and            knowingly               instracted               sex traffickers


                                                                                                                                                                                                                    rules"
         and         users          how         to      create           illegal        prostitution                ads      that       conformed                          with       the         "posting                         and


                              requirements,"
         "content                                                    and      were       therefore           less     detectible                   by         law      enforcement.                     For     example,          Mr.


         Ferrer         personally                   helped           one      sex      trafficker           ensure          that      his          sex        trafficking               ads      would          be posted           on


         the        website          after        the      Backpage                  Defendants              locked          his      account                   for       posting          an ad for             sex.    The        sex


                                                                                                           Pimp."
         trafficker             went            by        the     username               "Urban                                  When               his        ads        were        temporarily                 blocked,              he


         complained                  to the          Backpage                 Defr=d==ts              that     his    sex        ads were                 blocked               and      noted          that    he was         trying

                                                                                                                                                                                      Pimp"
         to post         sex        ads      in      50     cities          in the      United         States.         Rather           than              ban         "Urban                            from      the    website,

                                                                                                                                                                    Pimp"
         or     report         him         to     law           enforcement,                Mr.       Ferrer         advised            "Urban                                    that       he     had        unblocked            his


                                                                                                                          Pimp"
         account.              In     an email              Mr.         Ferrer         directed        "Urban                            to:



              Try       editing                   your             ads         now.         It        should              work.               If           not,             email            me         back         direct.




                         53.                 The          Backpage                  Defendants               also          employed                       a     sepMsticated                      set     of      "moderation


         practices"
                                    to       directly              develop              and        enhance             the          illegal               centent               of       individual               sex      ads       on


                                                                                        practices"
         backpage.com.                          The        "moderation                                         inchided             both            msñüsi                and     antemsted                 measures.




                                                                                                                              16



                                                                                                             19 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 23 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                   rules"                                        requirements,"                                                         Defcedañts'
                       54.           Like      the       "posting                               and           "content                                              the        Backpage


                                 practices"
         "moderation                                     were          not         intended              to    prcycnt            sex       trafficking.                 Instead,             the       "moderation


         practices"
                             were      specifically               intcñded              to develop                   and    materially               contribute                to the        illegal        centent          of


                                             "sanitizing,"
         ads by       masking,         or                                    blatant          indicators              of illegality               (certain          terms           and     images          Edicanve


         of prostitution)             from         known          sex         ads:




                        Q.                  Did           they                tell                 you           why            they               wanted                     you           to          pull



                them          out?



                        A.                  Yeah,                 I         guess                  so.               Yeah.                       They            did.



                        Q.                  And           why               did             they              tell              you              they            wanted                     you           to



                remove               those                terms?



                        A.                  Because                         those                  terms                 made               it          clear                 that               that



                person               was           asking                     for,                 you           know,                  money                 for             prostitution.




                                                                       Defenian+=                                                                                             "moderators"
                       55.           The     Backpage                                              instructed               dozens           and        dozens          of                                     to review


                                                                       "sanitize"
         sex    ads    on backpage.com                     and                                  any       ad that          included              blatant         indications                of sex       trafficking.


                 "moderators"
         The                                 sanitized                the     sex      ads      by       =2ñüsily                removing                or     altering            language             and       images


         that    indicated           the     ad     was      for            sex.        After         the       offeding                text        and/or          images               were       removed,               the


         "moderators"
                                    would         post     the        rr==4=4               r of the          ad and        the      Backpage                 Defendants                  would          collect         their


         fee.


                                                                                                                            "moderator"
                       56.           For     example,                 a former              backpage.com                                                   si-dued                 under        oath      that     his job


                                                                                                                                                                                           prostitution."
         as a moderator               for    the     Backpage                  Defedants                      was     "to       b-s;o-lly            sanitize           ads        for                                      He


         sª-dned         he      sanitized           ads     by        removing                 terms           or    images            that       suggested                 the     ads     were         for      sex      for




                                                                                                                           17



                                                                                                         20 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 24 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         money.             He would                       then        post         the     sanitized              ad,     even         though            he knew                 the     ad was          a person          who       was



         trying          to sell          sex     for        money:




                                Q.                         And            do          you               agree               with               me         if        you                 removed



                    language                               from               an            ad          that              blatantly                            sells,                     says             that             "I'm


                                                                                                                                                                              "
                    willing                           to          have                sex               with              you         for              money,                           and          then            you



                    post              the                  remainder,                                   you         know                as         the            person                      who          edited



                    the              ad          that                  the            ad           is          someone                   who              is        trying                      to          sell            sex



                    for              money,                       correct?



                                A.                         Yes.




                                                                                                                                             practices,"
                          57.               In         addition                to     manual                 "moderation                                                the         Backpage                 Defendants               also


                                                               "moderation"
         engaged             in automatic                                                           of       sex   ads      on backpage.com.


                                                                                                                                                                                        "escort"
                          58.               During                 the        relevant              time,          every         ad      appearing                 in     the                              category          was       run


         through             satematic                       filters           that          were            programmed                       to     recognize                    certain            terms          indicative              of


         prostitution.                     If     a sex            ad        contained                   a banned               term,         the      filters          would              either         strip      out     the     term


                                                                                                             "moderator"
         automatically                     or         flag        the     ad         so     that         a                                   could        manually                  remove            the         langsp.             The


         sanitized           ad would                      then        be reposted                   to backpage.com.


                          59.                   The        Backpage                   Defendants                   asinuined                   and        continuously                      updated            a banned-terms


                                                                                 "moderators"
         list     that      was       utilized                by        the                                         and         the     automatic                 filters.              The     Backpage               Defenants



         intentionally                populated                     the       list        with      terms          that     would             signal           to third           parties          (law      enforcement,              the


                                                                                                 victims'
         media,           victim's               advocacy                 groups,                                  families)            that        the    ads were                soliciting             prestitution             and/or


         sex      with       children.




                                                                                                                                        18



                                                                                                                     21 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                 INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 25 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                        60.              The         Backpage              Def-dants                                                       and                            crafted            the      baññcd                  terms       list,
                                                                                                          intentionally                             catchily

                                                                                                    "sanitized"
         always         leaving             enough        information                      in                                 sex      ads posted             to its website                   to allow                 for     a viewer


         of     the   website            to    recognize              that           an      ad was           in    fact         for      sex      and      for      an      illegal          transaction                      to     occur.


         Iñtcrñal           comm!mi-adons                       from            Backpage.com's                            chief         operations                officer         confirm               this:



          In the case of lesser                 violations,         editing          should          be officient              WeMatill            af6Wing          ptir8ses       with        nuance            butifmshe
          strikenlyou          as crude or oWibusdemovethe                                       phrase,          We're        still BEwiñg           HBO type nudity                   but if an image                   makes          you
          think twice,         remove          the image.           There          is zero10ierance                  for closeups               of exposed           genitalia.



                        61.              The         Backpage                  Defeñdañts                   would              also       consciously                resist        removing                     ads       with           even


         the     most         blatant          terms          and         images                indicative               of     illegal                             (express                prostitution                      lanpage,
                                                                                                                                                 activity


         pricing        terms          in less         than      1 hour              increments,                   and        images          of    exposed            gestalia)                   cheesing                   instead          to



         develop             the     illegal          content             by       removing                 the      offending                  terms/images                    and          thereby               masking                 the


         üñlawklñcss                   of     the     ads.      Again,               as stated              by     Backpage.com's                           Chief           Operations                  Officer,                this      was


         done         for      the      express               purpose                of                             users             (sex       traffickers                 prostitutes,                  and                                 in
                                                                                             assisting                                                                                                                    pimps)


         developing                illegal          content         for        sex        ads:


                                                                                                                                                                                                                                         use"
           We won't            be removing               ads for           these           violations.             These            ads      should         be edited           and         "violated             terms             of
           should           be selected.


           We have            to be fair            to the     users           and        give       them        time         to adapt.            Thanks.




                        62.              The         Backpage                  D           =d==ts           also        knowingly                  inchided           terms            in     the      banned                 terms        list


                   i=342=±ca                                                                                                                                                                        "lolita,"             "teenage,"
         that                          the     subject          of the          sex        ad was           a child.            For       example,             words          such           as


         "rape,"            "young,"                                 alert,"                             girl,"          "fresh,"               "innocent,"                                                     girl"
                                                    "amber                                "little                                                                           and        "school                                 were         all




                                                                                                                                  19



                                                                                                              22 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                      INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 26 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         ssnslly                    or      automatically                        removed                from          sex      ads.          After          the      ad       was          sanitized,                 the        Backpage


         Defeedsñts                       would          then        post        the     ad on backpage.com.                                  As     exphined                 in the          Senate              Report:



                                Multiple                 Backpage                      documents                     and       communications                              confirm                  the        inclusion                 of
           these               and         other          terms             in     the                        Term            From          Ad       filter.129               Over            the         course            of     the
                                                                                             Strip
           next               several             months,                  Backpage                    added           additional                   words           to    the         Strip             Term           From             Ad
           filter,             including:

                                                    alert"
                     •          "amber                                 (the       name             of     the         national              child         abduction                   emergency                       broadcast
                                system)130


                     •          "little           girl"131


                     •          "teen"132


                     •          "fresh"133


                     •          "innocent"134                        and


                     •          "school             girl."m



                                When              a user             submitted                    an      adult          ad      containing                  one         of     the        above               forbidden

           words,                   Backpage's                    filter          would            immediately                        delete          the         discrete             word              and          the

           remainder                        of     the       ad       would              be published                        after         moderator                 review.                  Of        course,             the

           Strip               Term          From               Ad     filter           changed                 nothing               about          the      real         age        of      the         person             being
           sold           for        sex     or      the        real         nature               of    the       advertised                  transaction.                       But          as        Padilla
                                            thanks              to     the                         Backpage's                    adult           ads        looked            "cleaner                   than          ever."136
           explained,                                                             filter,



                              63.             The         Backpage                    Defcñdants                     would           not    notify          the      authorities                   or     victim's               advocacy


         groups               when          it recognized                    banned             terms           in    an ad iñdicating                      that     the      individual                   being            sold        for     sex



         was,        in        fact,       a child.              The         Backpage                   Defendants                   would          not      even         block            the      ads         or     ban        the      users


         (child           sex        traffickers).                    Instead,              the        Backpage                Defeñdañts                  would           intentionally                       remove              the        only


         shred           of     evidence                indicative               of     child          prostitution              and        then      post         the    sex       ad to backpage.com                                   just     to



         keep        the        whccls             of     its     profit          machine                churning.               The        Backpage                Defendants                      did        this     thousands                of



         times,
                          a-                      countless                children             to repeated                  sexual         exploitation,                 abuse,           and          rape.


                                                                                      Defcñdants'                                                  practices"
                              64.             The         Backpage                                                   "moderation                                           were         intended                  and        indeed             had


         the      effect             of     inducing               and        solici+ing                users          (sex      traffickers                and      sex        workers)                  to     post        illegal            sex




                                                                                                                                       20



                                                                                                                      23 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                 INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 27 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         trafficking             ads     to backpage.com                            with        the      knowledge                  that        the        illegal       content                 in    each        sex     ad would


                                                                                                                                                                                              practices"
         be     developed               and      refined                before         posting.                Specifically,                    the        "moderation                                                comprised              a


         service         provided               by     the       Backpage                Defendants                wherein                 users            would        supply                 raw      illegal          content           in


         the    form       of explicit               sex      ads        and     the    Backpage                Defendants                  would                develop            the         ads to mask               the     illegal


         nature         and        make          the        ad      less        detectible             and       prosecutable                         by        law     enforcement                        but        nevertheless


                                                                                                                                                                                  "moderated"
         readily         recognizable                   by       viewers            (johns)            as a sex          ad.        In     this        way,           each                                         ad that         was       a


         collaborative                 effort         between              users        (sex      traffickers               and      sex        workers)               and         the         Backpage               Defendants.


                                                                                                                                                                                                    "escort"
                         65.             During              all        relevant           times,         every          single            ad      submitted                  to     the                               category             of


                                                                                                                                                                                                      "moderators."
         backpage.com                    was          subjected             to the         automatic              filters         and/or              manual            review                 by                                      The


         vast           majority                of           which-approximately                                        80%              according                       to          internal                    backpage.com


         communications-contained                                              banned           terms           and        images               indicative               of         sex         trafficking               that      were


         removed            by     the      filters         or moderators.                      Only           0.5%        (5 out          of     every             1,000)          of        flagged          sex     ads-those



         containing              banned              terms          or     images           indicative             of      sex      trafficking-were                                eventually                   removed            from


         the    website.            The         remaining                 99.5%          of illegal            ads were             simply                 masked            by     the         Backpage               Defendants


         and      posted         to backpage.com.


                                                                                                                      practices,"
                         66.             Through                    these           "moderation                                                       the         Backpage                       Defendants                     directly


         developed               and       materially                   contributed               to     the     illegal          content                  of    individual                    sex      ads      by      selectively


         removing              or altering              terms            and      images          that       would          otherwise                      signal       the        unlawful               nature          of     a given


         sex      ad.      The        illegal          sex         ad     would          then       be     reposted               but      would,                of    course,                remain           what        it    always


         was-an             illegal         sex        ad     for        sex,      including             sex      with         children.                    Only        now          the         sex     ad was            enhanced


         because          the      explicit            illegal           nature         of the         ad was           masked,             just           enough,            to prevent                   law        enforcement


         and/or         other      third        parties            from         intervening.               Nevertheless,                        when            the    Backpage                     Defendants                 reposted


                                                           "escort"
         the    masked             ad      in    the                             section,           it remained                  readily              recognizable                       to     viewers            (johns)          as an




                                                                                                                               21



                                                                                                             24 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 28 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                                                                                            Defendants'                                                     practices"
         illegal          solicitation                    for     sex         for     money.               Thus,          the       Backpage                                                "moderation


         formed            an integral                    and      inseparable                    part     of the         illegal           sex     ads     appearing              on backpage.com.


                           67.                    The      Backpage                   Defendants                  intentionally                     masked              sex      ads         to   protect                themselves,


         users           (sex      traffickers                  and      sex         workers),             and       viewers            (johns)            from         detection             and       resultant              criminal


         and/or           civil         liability.


                           68.                    This     combination                      of targeted              policies           and        practices            had      the        intended           effect          for   more


         than       a decade-the                           Backpage                   Defendants                  reaped            hundreds               of    millions              of     dollars          in        profits      from


         ads       that     they            knew          involved                 sex     trafficking,              prostitution,                   and     even        child         prostitution.


         D.                The          United             States             Senate              Investigation                  of     Backpage


                           69.                    In     January                   2017,           the      United               States              Senate             Permanent                      Subcommittee                        on


         Investigations                           issued          a 50-page                  report         titled         "Backpage's                      Knowing                Facilitation                     of      Child         Sex


         Trafficking"
                                            (attached             here         to as Appendix                        A,    referred               to as the           "Senate           Report").


                           70.                    The      Senate             Report              was      the     product              of     an       extensive              government                   investigation                   in


         which            the     Backpage                      Defendants                  were         forced           to turn           over        voluminous                quantities              of        never-before-



         seen        evidence                     in    response              to     Congressional                    subpoenas                    (much         of     this     evidence               is included                  in   the


          840-page                Appendix                  to the        Senate              Report).


                           71.                    As     detailed             in     the     Senate         Report,              the        unearthed             evidence              confirmed,                   among            other



         things,           that             (1)        Backpage               has          actively         promoted                   sex         trafficking             for     over           a decade,                  including

                                                                                                      "escort"
         trafficking                   of     children,             by        sanitizing                                   ads      and       instructing               users          how        to    write             prostitution


         ads       that         will          avoid         the       scrutiny               of     law      enforcement;                         and      (2)        Backpage                 knowingly                     concealed


         evidence                 of        criminality                  by         systematically                   removing                  sex        trafficking             terms            from             the      website's


         "escort"
                                ads to conceal                     the        true       nature          of the      underlying                   transaction,             and         then       posting            the      sanitized


         ads       for     a profit.




                                                                                                                                       22



                                                                                                                   25 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                  INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 29 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         E.              Backpage.com's                                CEO          and         Top         Executives                     Plead         Guilty            to     Criminal                Charges


                         72.                 In    April           2018,          Backpage's                      co-founders                    Defendants                Carl        Ferrer,           James         Larkin          and


         Michael              Lacey,          among                other       Backpage                    executives,                were         arrested              and      charged           with          federal        crimes


         for      facilitating                    prostitution,                   criminal                 conspiracy,                     and         money              laundering                 in      relation            to    the


         backpage.com                        website.


                         73.                 Shortly            thereafter,                Backpage's                     CEO,             Carl        Ferrer,           pled      guilty,          individually                 and    on


         behalf         of     several            Backpage                 corporate                 entities,           to federal               and      state         crimes        of human               sex      trafficking,



         facilitating               prostitution,                   criminal             conspiracy,                    and     money              laundering.                     Ferrer's             factual        admissions


         are   spelled-out                   in his           guilty       plea:


                         In        2004,          I co-founded                    the      website                www.Backpage.com                                     ("Backpage"),                    along         with
                         M.L.          [Michael                 Lacey]             and        J.L.         [James         Larkin].                 Backpage                 eventually               became              the
                         second-largest                         classified               advertising                    website             in     the       world,         during           its     14     years           of

                         existence,                 has       derived             the     great         majority               of    its     revenue               from         fees    charged             in return
                                                                                                          'adult'                          'escort'
                         for       publishing                  advertisements                        for                       and                            services.


                         I have            long          been        aware          that        the        great        majority             of     these          advertisements                    are,       in    fact,
                         advertisements                            for     prostitution                     services                (which             are         not     protected               by      the        First
                         Amendment                           and       which            are     illegal            in    49     states            and      in      much           of   Nevada).                  Acting
                         with         this        knowledge,                   I conspired                  with        other        Backpage                   principals             (including               but      not
                         limited             to M.L.,              J.L.,    S.S.,        D.H.,          A.P.,           and     J.V.)            to find        ways        to knowingly                    facilitate
                         state-law                  prostitution                   crimes              being             committed                 by   Backpage        customers.         For
                                                                                                                                                              'moderation'
                         example,                   I    worked              with             my       co-conspirators                           to create                         processes
                         through              which             Backpage                 would              remove             terms             and     pictures               that   were          particularly
                         indicative                 of prostitution                     and        then       publish            a revised               version           of the       ad.         Such        editing
                         did        not,      of course,                 change           the        essential            nature           of the        illegal          service        being            offered           in

                         the        ad-it               was        merely           intended                 to     create           a veneer                 of     deniability              for       Backpage.
                         These             editing            practices             were           one       component                     of     an overall,               company-wide                        culture
                         and        policy              of    concealing                 and       refusing              to    officially            acknowledge      the                      true        nature           of
                                                                                                                               'escort'                 'adult'
                         the        services             being           offered          in Backpage's                                            and           ads.


                         74.                 Defendant                   Ferrer         also       admitted              that        "Since            2004,           Backpage              has     earned           hundreds            of


                                                                                                                              'escort'                       'adult'        ads."
         millions             of    dollars             in revenues                from         publishing                                        and




                                                                                                                                     23



                                                                                                                   26 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                      INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 30 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                      75.              Pursuant                 to the               plea         agreement,                    Ferrer            forfeited            immediate                ownership                   and         control


         of     the   backpage.com                            website                     and        related              assets            to     federal             authorities,              which               promptly                and



         permanently                 shut         down         the        website.


                      76.              On August                          17,        2018,            another              Backpage                    executive,             its       Sales         Director,               Dan         Hyer,


         pled     guilty        to     the        charge             of        conspiracy                     to     facilitate              prostitution.                    Hyer's            guilty          plea          admits          the



         following            facts:


                      In      1998,          I started               working                     at the            Dallas            Observer,                an    alternative                 newspaper                   that
                      later      became                part      of the               Village              Voice            Media            Holdings               ("VVMH")                    chain.               During
                      my       early         years            at the            Dallas              Observer,                  I was         an account                 executive               responsible                   for

                      selling          print           ads.


                      In 2006            or 2007,              I was             asked              to help          grow            Backpage.com                       ("Backpage"),                     which             was
                      VVMH's                      attempt                 to      create              a       classified               advertising                     website           to      compete                   with
                      Craigslist.                   During                my          first         few       years         in       this        position,             my     primary                responsibility
                      was       to     increase               the         number               of ads being                  posted    on Backpage.       To do so, I helped
                                                                                           "preboarding"                        "aggregation."
                      develop               a process                called                                                 or                      In general,  this process
                                                                                                                   "escort"           "adult"
                      consisted                of      identifying                        so-called                             and            ads on other     websites   and

                      creating              ads        on     Backpage                        for     the          individuals                   depicted          in     those          ads     in     the         hope       of

                      securing               their          future             business.                   These            aggregation                     efforts,         which            I discussed                  with

                      my bosses                   Carl        Ferrer             and          Scott         Spear,          resulted               in large            revenue           and      traffic            growth
                      for      Backpage.                       As          a result,                  Ferrer             and         Spear             authorized              the           expansion                of      the
                      aggregation                      team          I was                supervising                    and         authorized                me to         repeat            the      aggregation

                      process            (which               was         initially                 concentrated                     in Dallas)               in other         major            U.S.        markets.


                      I knew             that          the     majority                     of      the       ads        that        I and          others         at    Backpage                 were          creating
                      through            the        aggregation                       process              were           actually               offering          illegal         prostitution                services.

                      Among              other           things,               the        true      nature           of the          ads         was     obvious             and        we     sometimes                   used
                      ads containing                         links         to The                Erotic            Review             (a website                where          customers                 would              post
                      "reviews"
                                                  of     their            encounters                       with          prostitutes,                  including              descriptions                     of     prices
                      charged               for      particular                  sex          acts)        as the          source            of     the       content         for       the     new         Backpage
                      ads      we      were            creating.                     In     addition,               I and         other           Backpage               employees                   were           deluged
                      with       near-constant                        reminders-in                                 the     form        of        news        articles         discussing                prostitution

                      busts          on Backpage,                         warning                   letters         from         Attorneys                  General,          and        other         sources-of

                      the      reality          of what               was             being           offered.                 For      a period              of    time,         I even         received                  daily
                                               alerts"
                      "Google                                      that              summarized                          the         new           prostitution-related                              stories           about
                      Backpage                    that        kept             appearing                    in      the         news.              Nevertheless,                    I    kept          working                for

                      Backpage,                   and        kept          facilitating                    these         prostitution                   offenses,            because             I was         afraid          of

                      losing           my job             and        because                     VVMH                and        Backpage                operated             in     a culture            of     denial.             I
                      also        participated                       in         later            efforts            to     expand                 Backpage's                 aggregation                    efforts                to




                                                                                                                                        24



                                                                                                                      27 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                      INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 31 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                         overseas                markets,             where                we     often      did        not        even       bother           with        taking            out        code          words
                        to conceal                    the    fact      that         prostitution              services               were        being          offered.


                         Over            time,         I also        became                 involved          (along                with       Ferrer,          Andrew                 Padilla,            and          Joye
                                                                                                          "moderate"
                        Vaught)                 in Backpage's                       efforts         to                                  the    content           of the          website's    escort                        and
                                                                                                                                                                                   "moderated"
                         adult           ads.         Once      again,               I knew         that     the         majority             of the       ads        being                                             were

                         actually               offering            illegal            prostitution                services-our                      removal                of     explicit              words              and
                        pictures                did     nothing            to        change          the     underlying                    nature        of     the        services            being            offered.
                        In         fact,         Padilla            and         I     agreed     that              I     and        other         Backpage                   sales            and        marketing
                                                                                          "models"
                         employees                     use      the        term                                    in       intra-company                       emails             when             referring                    to
                        persons               in      Backpage                ads          who      appeared                to be          underage.              The            use     of    this        term             was
                        to avoid                looking             bad     in a lawsuit.


                         77.               Hyer's             guilty            plea         not     only       reinforces                    Ferrer's           factual            admissions-mainly,                                           that


                                   "developed"
         Backpage                                               sex       ads        by      intentionally                 removing               terms          and        images             indicative                   of     each          ads


                                                                                                                                           "created"                                                              "preboarding"
         illegal       nature-it                   also      reveals                that     Backpage                  literally                                sex        ads      through               its


                   "aggregation"
         and                                          process.


         F.             Allegations                     Specific              to      Plaintiff            Melanie                 Thompson


                         78.               Plaintiff            Melanie                    Thompson                was        approximately                      12 years               old        when               she    first          came


                                                                                                                                                                                                "Escorts"
         under         the          control            of     her         traffickers                and       was            advertised                 for      sex        in        the                                   section               of


         backpage.com.


                         79.               Advertisements                             selling        Melanie                for     sex       appeared                on    backpage.com                          when                she        was


         a minor             from        approximately                     2009             to 2016         in New             York           County,           New          York,            among             other            locations.


                         80.               Melanie's                 sex        ads        depicted          her         in a sexually               explicit              manner             and,        upon          information


         and       belief,          contained               terms         indicating                that     she         was        a minor            and/or          was         being           sold         for     sex.


                         81.               The          Backpage                     Defendants                agreed              to      provide             Melanie's                traffickers                    access               to     its


         online         sex         trafficking              platform                 in     exchange              for        a monetary                 fee.         The        Backpage                 Defendants                        were


                                           traffickers'
         aware          of         the                                    intent             to     sexually               exploit             Melanie                by     selling               her          for         sex        on         the


         backpage.com                      website              and        furthered               this     illicit           scheme            by     providing                  access           to     is website,                   which


         enabled             the     traffickers             to sell          sex          with     Melanie              to countless                numbers                of men            (johns),                and        providing




                                                                                                                                    25



                                                                                                               28 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                  INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 32 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         instructions               to     her         traffickers                  to     help        them         maximize                   profits             through         use         of     the      website          and       to


         disguise           indicators                 of     criminality                  in the         advertisements.


                          82.              In     addition,                   in     exchange                 for        the      fee,        the       Backpage                  Defendants                   developed               and


                                                                                                                                                                     "moderating"
         materially              contributed                   to the           illegal          content            of Melanie's                    ads       by                                      the      raw,     unmasked


         ads       to     remove            banned                 terms            and         images.               Specifically,                     in     accordance                with          their         "moderation


         practices,"
                                 upon           information                        and      belief,          the     Backpage                    Defendants                removed                  terms       and/or          images


         from           Melanie's               ads         indicating               that        she      was        a minor                and      was           being       sold      for        sex.       The       Backpage


         Defendants                 then        posted             the        enhanced,                masked             version             of her          ads        on backpage.com.


                          83.              At     no         point           did     the        Backpage                 Defendants                  take          any     steps      to prevent                  Melanie             from



         being          advertised               for        sex         on    backpage.com,                         or to warn                her,       her        parents,          or the          authorities,              despite


         clear      indications                 in her             ads       that        she     was        being         sold        for     sex       and        that    she     was         a minor.


                                                                                                    Defendants'                                                    practices"
                          84.              Rather,                the    Backpage                                                "moderation                                           prevented                Melanie's               ads


         from           being       detected                  by        law         enforcement                     or     other            third        parties           because             terms           and/or           images



         indicating              she     was           a minor               and     was         being         sold        for     sex        were           removed.


                          85.              The         Backpage                     Defendants                  knew,            or        had      reason            to     know,        that         the      trafficker             was



         selling          Melanie,              along             with         other           women            and        children               for        sex     on    backpage.com.                            Nevertheless,


         the     Backpage                Defendants                          made         no     effort       to     prevent                Melanie's                trafficker          from             continuing             to    sell


         women             and      children                for      sex       on the           website,            including                Melanie.


                          86.              Instead,                 because                of       their          deliberate                 conduct                outlined            above              and        below,           the


         Backpage                Defendants                       induced,               encouraged,                 and         solicited              Melanie's               trafficker             and        others        to    post


         sex     ads       of Melanie                  on backpage.com.


                          87.              Neither                 Melanie                 nor         any         parent             or      legal           guardian             consented                   to      having           her


         photograph                 or     information                        appear           on     backpage.com                          while        she        was      a minor,               and      neither         Melanie




                                                                                                                                      26



                                                                                                                    29 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                          INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 33 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         nor     any      parent          or legal         guardian               consented                   to Melanie                 having         sex      with       the       many        adults         who          raped


         her     because           of the         advertisements                         on backpage.com                            while         she    was          a minor.


                          88.             As      a result          of     being            advertised               for      sex        on    backpage.com,                         Melanie            was      repeatedly


         raped,         sexually            abused         and        exploited               by     men            who       purchased                 her     for     sex.


                          89.             As      a direct          and     proximate                    result      of the          foregoing                misconduct,               Melanie             has        suffered,


         and      continues            to      suffer,       general              and       special            damages.                  These          damages             include,           but       are     not     limited



         to,    severe          emotional              distress,           humiliation,                   mental             anguish,           physical              and      mental          pain       and      suffering,

                                                                                                                                                                                attorneys'
         a decrease              in her        ability         to    enjoy          life,     past         and       future          medical             expenses,                                       fees     and         costs,


         and      other         general         and      special            damages,                all       in an amount                    to be determined                       at trial.


                                                                                   I.                CAUSES                   OF         ACTION


                                                                                    FIRST                CAUSE                OF         ACTION


                                                                                                     NEGLIGENCE


                         90.              Plaintiff          re-alleges                 and    incorporates                    by        reference             all    of the         allegations               contained             in


         the    paragraphs                above          and        below.


                         91.              The      Backpage                     Defendants                 had       a duty           of      care      to     operate          www.backpage.com                                in     a


         manner           that      did     not       endanger              minor            children             and        women,             including               Plaintiff.


                         92.              The      Backpage                 Defendants                    had       a duty          of     care      to take          reasonable               steps       to protect            the


         foreseeable              victims             of the        danger              created          by    their         acts     and      omissions,                 including              the     danger          created



         by     their      online         marketplace                     for     sex       trafficking                and      their         actions           in    perpetuating                 that        marketplace



         by     helping          sex      traffickers               post        their       sex      ads       and        shield          indicators             of    criminality.


                         93.              The         Backpage                  Defendants                    breached              the       foregoing               duties          because             they     knew,             or


         should           have         known,            that        adults              working               as      sex      traffickers                  were        using         their           website           to     post


         advertisements                    of women                 and     children               for     sex,      including                such       advertisements                    of Plaintiff,                but     they


         took      no     steps        to protect            those          women              and         children,            including               Plaintiff.




                                                                                                                               27



                                                                                                               30 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                  INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 34 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                        94.              As     a direct            and      proximate                    result         of     their        wrongful            acts     and        omissions,                 Plaintiff



         suffered,            and   continue             to suffer,           general              and      special            damages.               These          damages           include,           but      are not


         limited        to,    emotional              distress,           humiliation,                   mental          anguish,            physical           and     mental         pain        and      suffering,

                                                                                                                                                                         attorneys'
         a decrease            in their        ability          to enjoy            life,        past     and      future           medical           expenses,                                 fees       and      costs,


         and       other      general          and       special          damages,                 all    in an amount                    to be determined                    at trial.


                                                                             SECOND                      CAUSE                 OF         ACTION


                                           INTENTIONAL                          INFLICTION                               OF        EMOTIONAL                          DISTRESS


                        95.              Plaintiff           re-alleges             and          incorporates                 by     reference          all    of the         allegations             contained              in


         the       paragraphs              above        and     below.


                        96.              The          Backpage               Defendants                     engaged                  in      extreme            and       outrageous                  conduct               by


         knowingly               allowing              sex      traffickers                 to     advertise             women               and      children          for      sex       on     their         website,



         including            Plaintiff,           and     by      assisting            sex        traffickers             in creating              and       developing             the      content            of those


         ads.


                        97.              As     a      result        of      this           extreme             and           outrageous               conduct,           many,            many            men        used


         www.backpage.com                             to gain        access            to Plaintiff                and        sexually          abuse         her.


                        98.              The       Backpage               Defendants                     knew         that         this     extreme           and      outrageous               conduct            would


         inflict       severe       emotional                and     psychological                        distress            on     others,        including           Plaintiff,           and      Plaintiff             did


         in    fact     suffer       severe           emotional              and        psychological                         distress         as a result.             Their        emotional                  damages


         include           severe        mental          anguish,           humiliation                    and      emotional                and      physical          distress.


                        99.              As     a direct           and       proximate                   result       of       the        foregoing           misconduct,                 Plaintiff             suffered,


         and       continue         to      suffer,       general           and        special            damages.                   These         damages            include,         but      are       not     limited



         to,    severe        emotional               distress,       humiliation,                       mental          anguish,            physical          and      mental         pain       and       suffering,




                                                                                                                              28



                                                                                                           31 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 35 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                                                                                                            attorneys'
         a decrease            in their           ability        to enjoy           life,      past      and      future           medical            expenses,                                    fees      and       costs,


         and    other      general               and      special         damages,               all     in an amount                      to be determined                   at trial.


                                                                                THIRD                  CAUSE                 OF      ACTION


                                                                                     UNJUST                    ENRICHMENT


                        100.               Plaintiff         re-alleges             and       incorporates                   by      reference           all    of the       allegations                 contained             in


         the   paragraphs                  above          and      below.


                        101.               As         a result       of     their       wrongful                 sexual              and     financial           exploitation                 of       Plaintiff,          the


         defendants             unjustly                profited          and       enriched                 themselves                at the         expense          of     Plaintiff,            including              the



         money          some          of        the     defendants              received               for     the      sexual             services         performed             by        Plaintiff,              and    the



         money           the          Backpage                   Defendants                    received               for          the        sex        advertisements                      of        Plaintiff               on


         www.backpage.com.


                        102.               These         benefits           were        conferred                onto        the      defendants               with     their      knowledge                    of     them,


         and     the      defendants                     accepted            and            retained            those          benefits             under         circumstances                     that        make            it


         inequitable            for        them         to retain         them        without                paying          their       value.


                        103.               As     a direct          and      proximate                  result          of    the        foregoing             misconduct,                 Plaintiff            suffered,


         and    continue              to     suffer,        general          and       special           damages.                    These        damages             include,         but         are    not        limited



         to,   severe      emotional                    distress,         humiliation,                 mental           anguish,             physical          and     mental          pain         and      suffering,

                                                                                                                                                                            attorneys'
         a decrease            in their           ability        to enjoy           life,      past      and      future           medical            expenses,                                    fees      and       costs,


         and    other      general               and      special         damages,               all     in an amount                      to be determined                   at trial.


                                                                             FOURTH                     CAUSE                 OF         ACTION


                                                                                    INVASION                         OF      PRIVACY


                        104.               Plaintiff         re-alleges             and       incorporates                   by      reference           all    of the       allegations                 contained             in


         the   paragraphs                  above          and      below.




                                                                                                                             29



                                                                                                             32 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                         INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 36 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                                                                                                                                            Defendants'
                          105.             The         Defendants                  invaded             Plaintiff's                  right       to        be      let     alone.               The


         misconduct                includes,             but      is not      limited          to,    intrusion               upon          seclusion            and      public          disclosure                 of private


         facts.


                          106.             This        is    particularly               true         where             the     Backpage                  Defendants                    knew         or      should             have


         known            that      sex      traffickers             were       taking           sexually               suggestive                 photographs                   of     women              and        children,


         like      Plaintiff,             and     posting           those      photographs                      on backpage.com                           in     order      to        advertise            them          for     sex,


         and      where           the     Backpage                Defendants              knew             or should           have          known             that     those         photographs                    and       other


         private           information                  would         necessarily                be        made          public             when          the      Defendants                  were            finally          held


         accountable                for      their      wrongful              conduct.


                                                                                   FIFTH              CAUSE                  OF      ACTION


                                                                                          FAILURE                       TO WARN


                          107.             Plaintiff           re-alleges           and        incorporates                   by     reference             all     of the        allegations                contained                in


         the      paragraphs                above           and     below.


                          108.             The         Backpage              Defendants                    knew          of        the      rampant              criminal              activity,           as        described


         throughout                this      Complaint,               was       occurring                  on    the     backpage.com                          website.           The         unreasonable                     risks


         and       perils          associated                with      this        rampant                 criminal            conduct               were             foreseeable              to        the         Backpage


         Defendants.


                          109.             The         Backpage              Defendants                    were         also        aware          of     the      unreasonable                     risk        to     Plaintiff



         specifically               because             they        knew,       or had          reason            to know,               that      Plaintiff            was       a child           being            trafficked


         and       sold     for     sex.


                          110.             The        Backpage              Defendants,                    as the        owners              and        controllers              of     backpage.com,                          had      a



         duty       to     warn           invitees,          like     Plaintiff,          of         any        and     all    unreasonable                      and      foreseeable                 risks           of   harm.


         This       duty         including             providing             general           warnings                and     specific             warnings              to Plaintiff.




                                                                                                                              30



                                                                                                            33 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 37 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                        111.            The       Backpage                  Defendants                  breached                the       aforementioned                      duties        by     failing          to      take


         reasonable            steps         or make              efforts        to warn             Plaintiff,            her      parents,          or the       authorities               of these            risks.


                                                                                                                                                                Defendants'
                        112.            As      a direct             and       proximate                 result         of        the     Backpage                                             breach,           Plaintiff



         suffered,        and          continues             to     suffer,         general            and         special            damages.             These             damages             include,           but        are


         not    limited          to,     emotional                  distress,           humiliation,                   mental              anguish,            physical            and       mental           pain            and


                                                                                                                                                                                                   attorneys'
         suffering,        a decrease                in their          ability          to enjoy           life,      past        and      future        medical              expenses,                                      fees


         and    costs,     and          other       general           and        special            damages,            all       in an amount                 to be determined                         at trial.


                                                                                 SIXTH                CAUSE                OF       ACTION


                                                                                            CIVIL          CONSPIRACY


                        113.            Plaintiff         re-alleges                and       incorporates                   by     reference            all    of the         allegations               contained                  in


         the   paragraphs               above          and        below.


                        114.            The       Backpage                  defendants                engaged              in      a common                plan         or    scheme             with      traffickers,



         including         the         men       and      women                who          trafficked              Plaintiff,             to   use      www.backpage.com                                to   advertise


         and    exploit         coerced             adults          and       children          for       sex,       including              Plaintiff,          and          to profit         from        these          illicit


         transactions.


                        115.            Based         on these               actions,          the      defendants                  are    liable        for    civil        conspiracy.


                        116.            As      a direct            and       proximate                 result        of      the       foregoing              misconduct,                  Plaintiff            suffered,


         and    continue           to     suffer,         general             and       special          damages.                   These       damages                 include,         but       are     not      limited



         to,   severe      emotional                distress,           humiliation,                  mental           anguish,             physical            and      mental          pain       and       suffering,

                                                                                                                                                                             attorneys'
         a decrease            in their         ability       to enjoy              life,     past       and       future          medical          expenses,                                      fees       and        costs,


         and    other      general            and      special              damages,            all     in an amount                      to be determined                      at trial.




                                                                                                                             31



                                                                                                          34 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                                  INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 38 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                                                                     SEVENTH                       CAUSE                    OF     ACTION


                TRAFFICKING                                VICTIMS                      PROTECTION                                    REAUTHORIZATION                                            ACT         OF        2008,            18


                                                                                                              U.S.C.             § 1595


                         117.                 Plaintiff         re-alleges                  and        incorporates                    by     reference            all     of the          allegations                contained               in


         the    paragraphs                    above         and         below.


                         118.                 Plaintiff         is a victim                  of    sex        trafficking                   within       the     meaning                  or     18 U.S.C.              § 1591           and


         are       entitled           to bring            a civil            action         under            18 U.S.C.                 § 1595           against          any        individual               or      entity        whose


         violations             of the           TVPRA                 proximately                     caused             her     to    sustain          physical             or psychological                         injuries.


                         119.                 The         Backpage                    Defendants                     knowingly                       participated                in        illegal             sex         trafficking


         ventures,             all     in violation                 of the           TVPRA.                   The         Backpage                Defendants                 participated                  in these            ventures



         by,    inter         alia,          engaging           in both              acts     and        omissions                    that       were      intended            to facilitate               and        aid      and       abet


         traffickers'
                                      marketing,              transportation,                          and     sale            of women              and       children          for       sex.


                         120.                 Through             such              acts     and         omissions,                    the       Backpage                Defendants                    participated                in        the


         illegal        trafficking                  ventures                that     involved               Plaintiff                and     they      profited             from         this      participation                  in that



         they        reaped            substantial             revenues                    from        the        daily         advertisements                    that       successfully                  offered             Plaintiff


         for    sale      for        sex      with        customers                  (johns).


                         121.                 Plaintiff           is         a victim             of     the        unlawful                 ventures            which              the         Backpage               Defendants


         participated                  in,    promoted,                 and         supported                by     various             means,           inter       alia,      (1)            designing             their      website


         to     increase               the       incidence                   and       profitability                      of     advertisements                      reflecting                  and       encouraging                       the


         exploitation                  of      children;            (2)        taking         various               steps         to    sustain          the     impression                     among          traffickers               and


         customers               that         backpage.com                          is a safe          and        effective             vehicle          for     transactions                    involving             women             and



         children,            including               actions            to minimize                    the       risk         of detection             by     law       enforcement;                    (3)      implementing


         various          enhancements                       to        its     website            to    increase                its    effectiveness                 for      traffickers;               and         (4)      failing         to




                                                                                                                                       32



                                                                                                                   35 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                                                                               INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 39 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




         investigate                or    adopt         available              analytic                  measures              developed               by      expert           academic                 and      technology


         organizations,                   and      available               at little          or no         cost,       that     would             have     enabled             the        Backpage               Defendants


         to    reliably             detect         advertisements                            involving                 exploited              women             and        children,               and          identify           and


         apprehend               the      traffickers             behind                those           advertisements.


                          122.             The      Backpage                  Defendants                       knew        or    should             have       known             that        Plaintiff           was         among


         the    women               and        children         being              advertised                  and      trafficked              on     backpage.com,                        and         that    the        Plaintiff


         was     sold         for        sex    through              their       website,                 trafficked            in     various            venues           in    the       region,             and     raped            on



         many        occasions                 each       day     in which                  they         were         offered          for     sale.


                                                                                                                     Defendants'
                          123.             As     a result            of      the         Backpage                                              violations            of        the     TVPRA,                  Plaintiff              has


         suffered          substantial                 physical              and        psychological                    injuries,            and      other        damage.


                                                  CPLR                1603         -     NO APPORTIONMENT                                              OF       LIABILITY


                          124.             Pursuant             to      CPLR                 1603,             the     foregoing               causes          of     action               are     exempt              from            the


         operation             of        CPLR          1601       by         reason                of    one     or     more         of      the     exemptions                  provided                in    CPLR             1602,



         including            but        not    limited         to,     CPLR               1602(2),              CPLR           1602(5),             1602(7)          and        1602(11),               thus        precluding


         defendants                 from         limiting             their            liability           by        apportioning                  some        portion            of        liability           to     any       joint


         tortfeasor.


                                                                                             PRAYER                    FOR           RELIEF


                          125.             Plaintiff          demands                   judgment                 against         the         defendants             named             in     his     causes           of     action,


         together          with          compensatory                      and         punitive             damages              to be         determined               at trial,           and         the    interest,          cost


         and    disbursements                      pursuant             to their              causes            of action,           and       such        other      and        further           relief        as the        Court


         deems         just      and       proper.




                                                                                                                                33



                                                                                                                 36 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                                                                        INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 40 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                    126.        Plaintiff       specifically         reserves        the       right    to pursue     addinenal          causes    of   action,     other


         than    those     m*h~1                       that    are   supported                   the    facts   pleaded    or     that            be    supported
                                            above,                                        by                                              may                          by


         other   facts     learned     in    discovery.


                    Dated:       January         21,   2020




                                                                       Respectfully               Yours,




                                                                       MARSH              LAW           FIRM        LC




                                                                       By
                                                                       Jam          R. Marsh
                                                                       31 Hudson               Yards
                                                                       11th     Floor          Suite     36
                                                                      New         York,        NY       10001
                                                                       Phone:        929-232-3235
                                                                       iamesmarsh@:narsh.law


                                                                       Jennifer         Freeman

                                                                       31 Hudson               Yards
                                                                       11th     Floor          Suite     36
                                                                      New         York,        NY       10001
                                                                       Phone:             206-330-0215
                                                                      jenniferfreemanhamh.law


                                                                       Robert        Y.     Lewis
                                                                       31 Hudson               Yards
                                                                       11th     Floor          Suite     36
                                                                      New         York,        NY       10001
                                                                       Phone:        646-306-2145
                                                                      robertlewis@marsh.law




                                                                                                   34



                                                                                   37 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 06:45 AM                                                        INDEX NO. 950015/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 41 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020




                                       PFAU          COCHRAN                  VERTETIS   AMALA   PLLC




                                       By
                                       Michael          T. Pfau

                                       403     Columbia             St.
                                       Suite      500

                                       Seattle,      WA          98104
                                       Phone:           206-462-4335
                                       michael@ocvalaw.com

                                       Pro     hac      vice     forthcoming


                                       Jason       P. Amala
                                       403     Columbia             St.
                                       Suite      500

                                       Seattle,      WA          98104
                                       Phone:           206-462-4339
                                       iason@ncvalaw.com

                                       Pro     hac      vice     forthcoming


                                       Vincent          T. Nappo
                                       403     Columbia             St.
                                       Suite      500

                                       Seattle,      WA          98104
                                       Phone:        206-453-0432
                                       vnappo@pcyalaw.com
                                       Pro     hac      vice     forthcoming


                                       Attorneys           for    Plaintiff




                                                                  35



                                                   38 of 38
FILED: NEW YORK COUNTY CLERK 01/21/2020 04:43 PM                                                           INDEX NO. 950015/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 42 of 92
                                                                     RECEIVED  NYSCEF: 01/21/2020

                                                             STATE OF NEW YORK
                                                          UNIFIED COURT SYSTEM
                                                              1I1   CENTRE STREET
                                                            NEW YORK N.Y. 100'13
                                                               (646) 3864200




   LAWRENCE K. MARKS                                                                                       GEORGE J. SILVER
   Chief Administrative Judge                                                                              Deputy Chief Admininrative   I   udqe
                                                                                                           New York City Courts




                                               ADMINISTRATIYE ORDER #371
                                                       AMENDED

                     By the authority vested in me as Deputy Chief Administrative Judge of the courts within
               New York City, and as the coordinating judge of all cases filed under the Child Victims Actr (the
               "CVA') within that jurisdiction, I hereby order as follows:

                     1.    This Order applies to all cases filed or hereafter filed in the Supreme Courts in and for the
                           counties of Bronx, Kings, New York, Queens, and Richmond pursuant to the CVA,
                           including any such matters filed before the one-year window commenced on August 14,
                           2019, and which were then stayed pending the opening of the window on August 14, 2019.


                     2.    While a steering committee negotiates a Case Management Order to address the efficient
                           prosecution and defense of cases fi1ed under the CVA, all Preliminary Conferences
                           cunently scheduled or requested as ofthe ellective date ofthis Order, and any requests for
                           Preliminary Conferences made after the effective date of this Order are adjourned to a
                           control date of January 31,2020.2

                     3.    The time to respond to any discovery demands served by the parties as ofthe effective date
                           of this Order is adjourned without a date. No demands for discovery shall be served by
                           any party until further Order of this Court.


                     4.    Plaintiffs' time to respond to stipulations and orders that consent to or direct the production
                           of identifuing information, consisting of a plaintifls name (including maiden name, if any),
                           date ofbirth, social secudty number, parents and/or guardian's names, current address, and
                           address at the time of the alleged abuse, for plaintiffs proceeding under pseudonyms is
                           extended to December 20,2019. Plaintiffs shall provide such identifying intbrmation to


               I L. 2019 c-l    I   .


               2
                   Parties may make an application to extend this, and other deadlines, as necessary.




                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 01/21/2020 04:43 PM                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 43 of 92
                                                                    RECEIVED   NYSCEF: 01/21/2020




                 defense counselin a manner other than disclosure in a public fi1ing on NYSCEF and as
                 agreed to by the parties. Nothing in this Order prevents plaintiffs from voluntarily
                 providing such identifying information at any time.

            5. All   papers in opposition to any Order to Show Cause or Notice     of Motion, including
                 motions to dismiss under CPLR $3211 or $3212, but excluding motions to proceed
                 anonymously or by pseudonym, are adjoumed until January 31, 2020. Should the
                 motion(s) not be resolved and withdrawn by the parties as ofthat date, the Court will set
                 any additional due dates as necessary. No motions, other than motions to proceed
                 anonymously or by pseudonym, shall be filed prior to January 3 1, 2020 without permission
                 of the Courl. As such, no motions to dismiss under CPLR $321 1 or $3212 shall be filed
                 prior to January   31   ,2020.

            6.   The time to answer, move against, or otherwise respond to any complaint that has been
                 served as of the effective date of this Order is extended until further Order of the Courl.
                 This order supersedes any due dates for answers or motions previously stipulated to by the
                 parties and/or ordered by this Court.


            7.   The time to answer, move against, or otherwise respond to any complaint that is served
                 after the elfective date of this order, but prior to January 31, 2020, shall be extended until
                 a date stipulated to by the parlies or as directed by further Order of the Court.


            8.   Notwithstanding any stipulation or court order to the contraly, no motion to sever shall be
                 filed prior to January 31,2020. Consistent with the CPLR, motions to sever may be filed
                 after January 31,2020.


            9.   Counsel shall make a good faith effort to resolve any motions to dismiss or motions to
                 sever prior to filing such motions.




         Dated: December 11, 2019




                                                                    Hon        J. Silver
                                                              Deputy    f Admi nistrative Judge
                                                                   New York City Courts




                                                         2 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 10:21 AM                                                    INDEX NO. 950015/2020
NYSCEF DOC. NO. 3Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 44 of 92
                                                                     RECEIVED  NYSCEF: 02/04/2020
                N

                                                         STATE OF NEW YORK
                                                      UNIFIED COURT SYSTEM
                                                          111 CENTRE STREET
                                                         NEW YORK N.Y. 10013
                                                            (646) 3864200




   LAWRENCE K. MARKS                                                                                GEORGE J. SILVER
   Chief Admininrative Judqe                                                                        Depu, chief Adminirtrative I udge
                                                                                                    N€w   Yo*   City Courts




                                                ADMINISTRATIVE ORDER #40


                    By the authority vested in me as Deputy Chief Administrative Judge of the courts within
              New York City, and as the coordinating judge of all cases filed under the Child Victims Act (the
              "CVA') within that jurisdiction, I hereby order as follows:


                    L    Following consultation with a steering committee that continues to negotiate a Case
                         Management Order to address the efficient prosecution and defense oi cases filed under
                         the CVA, the adjoumment of all CVA matters is extended to a control date of Tuesday,
                         February 11,2020.

                    2.    Administrative Order #371 remains in effect until February 11,2020.

                    3.    The steering committee will assemble for a meeting on February 11,2020 at 2:00 PM.




              Dated: February 4, 2020




                                                                       Hon.    org J. Silver
                                                                Deputy Chief Administrative Judge
                                                                     New York City Courts




                                                               1 of 1
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 45 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             1 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 46 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             2 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 47 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             3 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 48 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             4 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 49 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             5 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 50 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             6 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 51 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             7 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 01:37 PM                            INDEX NO. 950015/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 52 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020




                                             8 of 8
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:34 PM                                                           INDEX NO. 950015/2020
NYSCEF DOC. NO. 5Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 53 of 92
                                                                     RECEIVED  NYSCEF: 02/24/2020

                                                             STATE OF NEW YORK
                                                          UNIFIED COURT SYSTEM
                                                              1I1   CENTRE STREET
                                                            NEW YORK N.Y. 100'13
                                                               (646) 3864200




   LAWRENCE K. MARKS                                                                                       GEORGE J. SILVER
   Chief Administrative Judge                                                                              Deputy Chief Admininrative   I   udqe
                                                                                                           New York City Courts




                                               ADMINISTRATIYE ORDER #371
                                                       AMENDED

                     By the authority vested in me as Deputy Chief Administrative Judge of the courts within
               New York City, and as the coordinating judge of all cases filed under the Child Victims Actr (the
               "CVA') within that jurisdiction, I hereby order as follows:

                     1.    This Order applies to all cases filed or hereafter filed in the Supreme Courts in and for the
                           counties of Bronx, Kings, New York, Queens, and Richmond pursuant to the CVA,
                           including any such matters filed before the one-year window commenced on August 14,
                           2019, and which were then stayed pending the opening of the window on August 14, 2019.


                     2.    While a steering committee negotiates a Case Management Order to address the efficient
                           prosecution and defense of cases fi1ed under the CVA, all Preliminary Conferences
                           cunently scheduled or requested as ofthe ellective date ofthis Order, and any requests for
                           Preliminary Conferences made after the effective date of this Order are adjourned to a
                           control date of January 31,2020.2

                     3.    The time to respond to any discovery demands served by the parties as ofthe effective date
                           of this Order is adjourned without a date. No demands for discovery shall be served by
                           any party until further Order of this Court.


                     4.    Plaintiffs' time to respond to stipulations and orders that consent to or direct the production
                           of identifuing information, consisting of a plaintifls name (including maiden name, if any),
                           date ofbirth, social secudty number, parents and/or guardian's names, current address, and
                           address at the time of the alleged abuse, for plaintiffs proceeding under pseudonyms is
                           extended to December 20,2019. Plaintiffs shall provide such identifying intbrmation to


               I L. 2019 c-l    I   .


               2
                   Parties may make an application to extend this, and other deadlines, as necessary.




                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:34 PM                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 5Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 54 of 92
                                                                    RECEIVED   NYSCEF: 02/24/2020




                 defense counselin a manner other than disclosure in a public fi1ing on NYSCEF and as
                 agreed to by the parties. Nothing in this Order prevents plaintiffs from voluntarily
                 providing such identifying information at any time.

            5. All   papers in opposition to any Order to Show Cause or Notice     of Motion, including
                 motions to dismiss under CPLR $3211 or $3212, but excluding motions to proceed
                 anonymously or by pseudonym, are adjoumed until January 31, 2020. Should the
                 motion(s) not be resolved and withdrawn by the parties as ofthat date, the Court will set
                 any additional due dates as necessary. No motions, other than motions to proceed
                 anonymously or by pseudonym, shall be filed prior to January 3 1, 2020 without permission
                 of the Courl. As such, no motions to dismiss under CPLR $321 1 or $3212 shall be filed
                 prior to January   31   ,2020.

            6.   The time to answer, move against, or otherwise respond to any complaint that has been
                 served as of the effective date of this Order is extended until further Order of the Courl.
                 This order supersedes any due dates for answers or motions previously stipulated to by the
                 parties and/or ordered by this Court.


            7.   The time to answer, move against, or otherwise respond to any complaint that is served
                 after the elfective date of this order, but prior to January 31, 2020, shall be extended until
                 a date stipulated to by the parlies or as directed by further Order of the Court.


            8.   Notwithstanding any stipulation or court order to the contraly, no motion to sever shall be
                 filed prior to January 31,2020. Consistent with the CPLR, motions to sever may be filed
                 after January 31,2020.


            9.   Counsel shall make a good faith effort to resolve any motions to dismiss or motions to
                 sever prior to filing such motions.




         Dated: December 11, 2019




                                                                    Hon        J. Silver
                                                              Deputy    f Admi nistrative Judge
                                                                   New York City Courts




                                                         2 of 2
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                     INDEX NO. 950015/2020
NYSCEF DOC. NO. 6Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 55 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020




                                                                              AFFIDAVIT                       OF SERVICE


             SUPREME                    COURT             OF THE             STATE                  OF    NEW YORK
             COUNTY                OF NEW               YORK
             ------------------------------------------------------------------------Index                                                               No.         950015/2020
             MELANIE                 THOMPSON,


                                                                                                              Plaintiff(s),


                                            -vs-



             BACKPAGE.COM,                              L.L.C.,          ET AL.


                                                                                                              Defendant(s).



             -----------------------------------------------------------------------X



             I, Frank         Joyce,        State      of     Delaware,                County            of   New       Castle,            being      duly       sworn,           says     that   on
                  9th
             the           day     of     March,          2020         at 10:40             a.m.,       I personally           served          a copy           of    a Summons,

             Complaint,              Administrative                    Order          #371,         Notice        of Mandatory                     Electronic           Filing,          and
             Confirmation                 of Filing           Notice         on       the     defendant,              CAMARILLO                          HOLDINGS,                       LLC,          by
             serving         the    registered            agent,        Delaware                   Corporations               LLC,          . 1000      N.      West       St.     Suite        1501

             Wilmington,                DE      19801.



             Name         of individual                                      service:                               Bossard            -    authorized                to accept.
                                                     accepting                                  Kimberly
                                                                                                                                                                     5'5"
             Description             of     individual:            Caucasian                  female,         45-50       yrs.       old,     150       lbs.,              with          blonde
             hair.




             Subscribed   and sworn                befo            e
             This 96
                       day of March,                      0




                                                                         '
             Notary      P


             My commission                expires:                              p     P             o




                                                                                ///       I \\\\




                                                                                                     1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                INDEX NO. 950015/2020
NYSCEF DOC. NO. 7Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 56 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020




                                                                                 AFFIDAVIT               OF SERVICE


             SUPREME                      COURT           OF THE             STATE             OF NEW              YORK
             COUNTY                  OF NEW               YORK
             ------------------------------------------------------------------------Index                                                          No.         950015/2020
             MELANIE                  THOMPSON,


                                                                                                         Plaintiff(s),


                                             -vs-



             BACKPAGE.COM,                                L.L.C.,         ET AL.


                                                                                                         Defendant(s).



             --------------------------------------------------------------------X



             I, Frank          Joyce,           State     of Delaware,               County           of New       Castle,            being      duly       sworn,           says     that     on
                  9th
             the          day        of    March,         2020        at 10:40         a.m.,      I personally            served          a copy           of    a Summons,

             Complaint,               Administrative                     Order     #371,        Notice        of   Mandatory                  Electronic           Filing,          and
             Confirmation                  of    Filing         Notice       on the         defendant,         LEEWARD                        HOLDINGS,                      LLC,         by
             serving           the   registered             agent,        Delaware            Corporations               LLC,          . 1000      N.      West       St.     Suite       1501

             Wilmington,                  DE       19801.



             Name         of     individual                                 service:                           Bossard            -    authorized                to accept.
                                                        accepting                            Kimberly
                                                                                                                                                                5'5"
             Description              of    individual:              Caucasian              female,      45-50       yrs.       old,     150       lbs.,              with          blonde
             hair.




             Subscribed   and sworn                  before      me
             This 90'
                      day of March,                         0




             Notary      P       I                                                   \ Ss


                                                                            O
             My commission                 expires
                                                                                                      o . u




                                                                                                1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                               INDEX NO. 950015/2020
NYSCEF DOC. NO. 8Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 57 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020




                                                                              AFFIDAVIT                  OF SERVICE


             SUPREME                   COURT                OF THE         STATE                OF   NEW YORK
             COUNTY                   OF      NEW YORK
             ------------------------------------------------------------------------Index                                                          No.        950015/2020
             MELANIE                  THOMPSON,


                                                                                                         Plaintiff(s),


                                              -vs-



             BACKPAGE.COM,                                L.L.C.,       ET AL.


                                                                                                         Defendant(s).



             -----------------------------------------------------------------------X



             I, Frank   Joyce, State                      of   Delaware,          County             of New         Castle,          being      duly       sworn,           says     that        on
                  9th
             the      day of March,                         2020     at 10:40           a.m.,    I personally             served          a copy          of    a Summons,

             Complaint,               Administrative                  Order      #371,          Notice       of    Mandatory                 Electronic           Filing,          and
             Confirmation                   of   Filing        Notice      on    the      defendant,           MEDALIST                       HOLDINGS,                      LLC,           by
             serving           the    registered            agent,      Delaware             Corporations                LLC,          . 1000     N.      West       St.     Suite       1501

             Wilmington,                DE        19801.



             Name         of    individual                                service:                                Bossard        -     authorized               to accept.
                                                       accepting                            Kimberly
                                                                                                                                                               5'5"
             Description               of     individual:            Caucasian            female,        45-50        yrs.      old,     150      lbs.,              with          blonde
             hair.




             Subscribed  and sworn                   before     me
                  95
             This     day of March




             Notar               ic


             My commission                  expires:




                                                                                                1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                             INDEX NO. 950015/2020
NYSCEF DOC. NO. 9Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page 58 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



                                           NightHawk Investigations, Inc.
                                         INVESTIGATION* TRIAL PREPARATION* SURVEILLANCE
                                                Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:                 AFFIDAVIT OF PROCESS SERVER
         subj=./ CF HOLDINGS GP LLC BY SERVING CARL A FERRER

            Add1/2531 TUMBLEWEED WAY                                    Add2\ 7409 KINGSBARNS
                                                                                          - - - - - · · · · ···· - · · ··· · ·· · ··· · · · · ·· · ·- · "



                           FRISCO                    TX    175034              THE COLONY                                                                   1TX /75056

       Client Info: PCVA LAW
                       1


              Attn:/JACK KENNEDY
                    403 COLUMBIA STSTE 500
                    SEATTLE          WA (98104                                           NEW YORK STATE SUPREME COURT, NEW YORK COUNTY



                                                                   CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED CF HOLDINGS GP LLC BY SERVING CARL A FERRER AT RAISING CANE'S LOCATED AT
         5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE CF HOLDINGS GP LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A
         FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE AT TH
         ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

            lo             Personal: By personally delivering documents to the person or entity being served.
            })             Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
            }O             Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
             O             Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
            {)             Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.
             \.. _,,   -----------------------------------------

             I,                Emil€                 yu k4e                          ,
                                                                   being first duly sworn, depose and say: that l am over the age of
             18 years and not a party to this acfion, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
             and correct.

                  Signed:        ------""""
                                        En:i
                                           ~k=--=-
                                               ~ ~ ,~
                                                    ~~~- -
                srr or Ts
                SUBSCRIBED AND SWORN TO, BEFORE ME THIS
                                                                                         1/l DAY OF.
                                                                                         U         utu•




                                                                                                                                                             N t ry Public
                                                                          NightHawk Investigations, I
                                                                Post Office Box 1639, Van Alstyne TX 75495


                                                                                              1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                             INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 10                                                      59 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



                                   NightHawk Investigations, Inc.
                                  INVESTIGATION* TRIAL PREPARATION* SURVEILLANCE
                                         Phn (972) 222-HAWK Fax (972) 222-9940
            Person or Entity that was served:           AFFIDAVIT OF PROCESS SERVER
                                                                                                                             ..   - - · ······ · · ·· · ··




              . t i_ AMSTEL RIVER HOLDINGS LLC BY SERVING CARL A FERRER
         S u bjec:
                                                            - ---
            Add1/ 2531 TUMBLEWEED WAY                               Add2/ 7409 KINGSBARNS
                 [FRISCO          'TX /75034                             i THE COLONY     1TX \75056

       Client Info: /PCVA LAW                                        Phn: Zuo-4z -433
              Attn:{JACK KENNEDY                                     Fax: 2U6-623-3624
                    i 403 COLUMBIA ST STE 500
                      SEATTLE           WA \98104                    COURT:                                  UPREME COURT, NEW YORK COUNTY

                                                                    DOCKET:

                                                            CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




         Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED AMSTEL RIVER HOLDINGS LLC BY SERVING CARL A FERRER AT RAISING CANE'S
         LOCATED AT 5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE AMSTEL RIVER HOLDINGS LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX
         75056. A FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE
         HERE AT THIS ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

                   Personal: By personally delivering documents to the person or entity being served.
              )    Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
              )    Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
              O    Posting:   By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
              O    Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


             I,          Emiljg       Sm            4±le                      ,
                                                                   being first duly sworn, depose and say: that l am over the age of
             18 years and not a party to this action, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true


             -
             s,gned,                ~
                                      .ta ».#ß6,
              srAre or ros
              SUBSCRIBED AND SWORN TO, BEFORE ME THIS
                                                                                  0k
                                                                               LC DAY OF_,u=                                                   [)

                                                                      NightHawk Investigations,
                                                         Post Office Box 1639, Van Alstyne X 75495


                                                                                  1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                      INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 11                                                      60 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020


                                         NightHawk Investigations, Inc.
                                       INVESTIGATION * TRIAL PREPARATION * SURVEILLANCE
                                              Phn (972) 222-HAWK Fax (972) 222-9940
               Person or Entity that was served:             AFFIDAVIT OF PROCESS SERVER
             . t ATLANTISCHE BEDRIJVEN CV BY SERVING CARL A FERRER
        S u bjec:
                    I,




           Add1/2531 TUMBLEWEED WAY                                   Add2/7409 KINGSBARNS
                FRISCO          /TX /75034                                /THE COLONY                    TX /75056

      Client Info: /PCVA LAW                                           Phn:   zoo-+o-oo
             Attn:/ JACK KENNEDY                                       Fax:   U0-oo-00+
                   [ 403 COLUMBIA ST STE 500
                   /SEATTLE            /WA /98104                      COURT:                                                   COURT, NEW YORK COUNTY

                                                                     DOCKET:

                                                                 CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

          SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
          OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
        3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED ATLANTISCHE BEDRIJVEN CV BY SERVING CARL A FERRER AT RAISING CANE'S
        LOCATED AT 5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
        3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
        CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
        3/11/2020 6:18PM ES: ATTEMPTED TO SERVE ATLANTISCHE BEDRIJVEN CV BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX
        75056. A FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE
        HERE AT THIS ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
        3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




        Manner of Service:

            /            Personal: By personally delivering documents to the person or entity being served.
                )        Substitute atResidence: By leaving documents at the home of the person being served with a member over 18 years old.
           i             Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
                )        Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
           i)            Non Service: Afterdiligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


                I,           E_nile       u}\                        ,being first duly sworn, depose and say: that l am over the age of
                18 years and not a party to this'action, and that within the boundaries of the state where service was effected, I was
                authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
                and correct.                                 ,   p        e
                 Signed: __._~          . ~
                             ~'--'--"c..=- -:;..::;...,,
                                                    ..,..~
                                                         ,¡..:;:;.......,,_=.iq
                                                                              ~ """"""""'-'-----                      Date:    3-/t-z- /t:.J>z.ö
                srAT OF TEXAS
                SUBSCRIBED AND SWORN TO, BEFORE ME THIS
                                                                                      )/0
                                                                                   U_ DAY OF ,rt
                                                                                                                              1. [ A\
                                                                                                                                                                 um

                                                                        NightHawk Investigations,
                                                             Post Office Box 1639, Van Alstyn


                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                                                                      INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 12                                                      61 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020


                                                                                                NightHawk Investigations, Inc.
                                                                                    INVESTIGATION * TRIAL PREPARATION * SURVEILLANCE
                                                                                           Phn (972) 222-HAWK Fax (972) 222-9940
           Person or Entity that was served:                                                                                                                             AFFIDAVIT OF PROCESS SERVER
        Subj./BACKPAGE.COM LLC BY SERVING CARL A FERRER

           Add1/2531 TUMBLEWEED WAY                                                                                                                                            Add2/7409 KINGSBARNS
                'FRISCO         TX 175034                                                                                                                                          /THE COLONY      1TX I75056

      Client Info: /PCVA LAW                                                                                                                                                    Phn: 2Uo-462-485
             Attn: i JACK KENNEDY                                                                                                                                               Fax: 206-623-3624
                     403 COLUMBIA ST STE 500
                        - · - - - - · · · ······ · · · ··· · · · · · · · · · · ·· · · · ·-- ·· ·· ·· ··- , · · · · · · · · ··· · ····· ·· · ···" ' ' " ' " ' " '   "--



                     SEATTLE           WA /98104                                                                                                                                COURT:

                                                                                                                                                                               DOCKET:

                                                                                                                                                                            CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

          SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
          OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
        3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED BACKPAGE.COM LLC BY SERVING CARL A FERRER AT RAISING CANE'S LOCATED AT
        5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
        3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
        CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
        3/11/2020 6:18PM ES: ATTEMPTED TO SERVE BACKPAGE.COM LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A
        FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE ATTH
        ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
        3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




        Manner of Service:

                    Personal: By personally delivering documents to the person or entity being served.
             )      Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
             )      Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
                    Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
             O      Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


            1,           tmili y                  f             ,being first duly sworn, depose and say: that 1 am over the age of
            18 years and not a party to this ction, and that within the boundaries of the state where service was effected, l was
                                                                                                                                                                         ut
            authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
            and correct.

                 s;gned,                                                     &n,,;                                                                                       k~                                           Dalee   3/1-,_jrow
             sTT oF TExAs
             SUBSCRIBED AND SWORN TO, BEFORE ME                                                                                                                                     THs
                                                                                                                                                                                           1Hh
                                                                                                                                                                                                    2Z
                                                                                                                                                                                           O''' A or_[/Vi/I
                                                                                                                                                                                                                     }ft       o

                                                                                                                                                                                                                 t
                                                                                                                                                                                                            tary Public
                                                                                                                                                                                 NightHawk Investigations,/In.
                                                                                                                                                                                                                                           Public, State of Texas
                                                                                                                                                                          Post Office Box 1639, Van Alstyne/íx 75495                        Expires 08-31-2020
                                                                                                                                                                                                                                              ID 129108455

                                                                                                                                                                                            1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                    INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 13                                                      62 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020


                                   NightHawk Investigations, Inc.
                                 INVESTIGATION * TRIAL PREPARATION * SURVEILLANCE
                                        Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:         AFFIDAVIT OF PROCESS SERVER
                                                                                                                        ··· · · · · · · · · · · · · • · · · · · · · · · · · · · ·




         Subje4./ CARL A FERRER

            Add1/2531 TUMBLEWEED WAY                           /Add2/7409 KINGSBARNS
                 FRISCO          /TX /75034                         /THE COLONY      /TX 75056

       Client Info: i PCVA LAW                                   Phn:   2U6-A62-4..3
                                                                                        a



              Attn:/JACK KENNEDY                                 Fax: 206-623-3624
                     l 403 COLUMBIA ST STE 500
                     /SEATTLE            /WA {98104              COURT:                                                                                                               K COUNTY

                                                               DOCKET:

                                                           CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




         Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED CARL A FERRER AT RAISING CANE'S LOCATED AT 5688 FM-423 N, FRISCO, DENTON
         COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A FEMALE RESIDENT ANSWERED THE
         DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE AT THIS ADDRESS. CALLED 602-206-9506
         AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

                   Personal: By personally delivering documents to the person or entity being served.
              O    Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
              O    Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
              O    Posting : By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
              O    Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


             I,         Emili mule                                           ,
                                                                 being first duly sworn, depose and say: that l am over the age of
             18 years and not a party to thisction, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
             and correct.

                                                        ~
                                                        Jm
                                                         ~J""'l,~
                                                                £: ==----
              Signed:    ___L.&n
              srAr or TxAs
                              ~  AL
                                  : : .·. : . :
              SUBSCRIBED AND SWORN TO, BEFORE ME THIS _. DAY OF
                                                                                 10#1                    _gin
                                                                                                                Date:


                                                                                                                                                                                    -
                                                                                                     Notary Public
                                                                  NightHawk Investigations{ljc.
                                                        Post Office Box 1639, Van Alstyne TX 75495                                                                                     Public, State of
                                                                                                                                                                                        Expi res 08-31
                                                                                                                                                                                          ID 129I08455
                                                                                  1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                                        INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 14                                                      63 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020


                                                NightHawk Investigations, Inc.
                                              INVESTIGATION* TRIAL PREPARATION* SURVEILLANCE
                                                     Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:                      AFFIDAVIT OF PROCESS SERVER
              . t CF ACQUISITIONS LLC BY SERVING CARL A FERRER
         S u bjec:
                          1.




                                                                                    -           ,      , , ,,, ,,,,. _.. .,. , . ,   .. , .,. - - ··· · · · · - -

            Add1/2531 TUMBLEWEED WAY                                        Add2/7409 KINGSBARNS
                 FRISCO          TX 75034                                        THE COLONY                                                                         TX [ 75056

       Client Info: i PCVA LAW
              Attn:/JACKKENNEDY
                               403 COLUMBIAST STE500
                               SEATTLE                    WA[98104                                                                                                                                      ORK COUNTY




           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
        3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED CF ACQUISITIONS LLC BY SERVING CARL A FERRER AT RAISING CANE'S LOCATED AT
        5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE CF ACQUISITIONS LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A
         FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE AT TH
         ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:
                 /
                      p         Personal: By personally delivering documents to the person or entity being served.
            })                  Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
                 )              Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
            I    O              Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
            i)                  Non Serice: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.
                '-.
                  '•·~---------------------------------------

                I,                   Lmilie u\le                                          ,
                                                                   being first duly sworn, depose and say: that l am over the age of
                18 years and not a party {@ +on, and that within the boundaries of the state where service was effected, I was
                authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
                and correct.

                      s;gned,                 ~~                                                                                                                                  Date,   3 / ,,,_/-z.o-z.o
                  srAr or Tas
                  suscRIBED AND SWORN To, BEFORE ME THIs_[C' pAv
                                                                                              th                                                                      CotU
                                                                                                                                                                    or_,,á..
                                                                                                                                                                                  vfo 0/A

                                                                                                                                                                          i
                                                                                                                                                                     No       ry Public

                                                                               NightHawk Investigations, 'Hfc.
                                                                     Post Office Box 1639, Van Alstyne TX 75495


                                                                                              1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                                                                                    INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 15                                                      64 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



                                                                                                   Nighthawk Investigations, Inc.
                                                                                        INVESTIGATION * TRIAL PREPARATION * SURVEILLANCE
                                                                                               Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:                                                                                                                                                AFFIDAVIT OF PROCESS SERVER
              . t DARTMOOR HOLDINGS LLC BY SERVING CARL A FERRER
         S u bjec:
                   i.




            Add1/2531 TUMBLEWEED WAY
                              - - - - - - - - · · · · · · · · · · · · ·· ··· ·· ·········· ·· ·· ··· ··- ·· · · · · · · · · · · · · · · ·· · ·· · · ·· · · ·· · " " · " " " " " " " " " " -
                                                                                                                                                                                                   Add2/7409 KINGSBARNS
                 [FRISCO         /TX \75034                                                                                                                                                             THE COLONY          TX /75056

       Client Info: i PCVA LAW                                                                                                                                                                      Phn: 206-462-433
              Attn: i JACK KENNEDY                                                                                                                                                                  Fax:. ZU-0Z3-5024
                                                                                                                                                                                                                   ----
                        '403 COLUMBIA STSTE 500
                        /SEATTLE                                                                                                                                  [WA,98104                         COURT: NEW YORK STATE SUPREME COURT, NEW YORK COUNTY

                                                                                                                                                                                                   DOCKET:

                                                                                                                                                                                                CASE NAME:                OMPSON VS. BACKPAGE.COM LLC, ET AL
           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




         Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED DARTMOOR HOLDINGS LLC BY SERVING CARL A FERRER AT RAISING CANE'S
         LOCATED AT 5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE DARTMOOR HOLDINGS LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX
         75056. A FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE
         HERE AT THIS ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

              e>         Personal: By personally delivering documents to the person or entity being served.
              O          Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
              )          Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
              )          Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
                         Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


             I,        En{lie                          €          ,being first duly sworn, depose and say: that l am over the age of                                                          A
             18 years and not a party to this action, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
             and correct.                                                                                                                                            •                        • ~
              soca:                                                                             la                                                                                                                                    oe:       loo
                                                                                                                                                                                                                                            3lz •
              oros    ranos
              SUBSCRIBED AND SWORN TO, BEFORE ME THIS _I(£ pAv or _]l[A
                                                                                                                                                                                                                m                    {ji/h „3)


                                                                                                                                                                                                     NightHawk Investigations I c.
                                                                                                                                                                                              Post Office Box 1639, Van Alstyne TX 75495


                                                                                                                                                                                                                1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                                                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 16                                                      65 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020


                                  NightHawk Investigations, Inc.
                                INVESTIGATION* TRIAL PREPARATION* SURVEILLANCE
                                       Phn (972) 222-HAWK Fax (972) 222-9940
            Person or Entity that was served:         AFFIDAVIT OF PROCESS SERVER
        Su±j./KICKAPOO RIVER INVESTMENTS LLC BY SERVING CARL A FERRER

           Add1/ 2531TUMBLEWEED WAY                           Add2/ 7409 KINGSBARNS
                                                                                - · · · · ·· · · · ·· · ·· · · - · · · ·· · ···· ·· · · ·· ·· · ·· · · · ···· ·--- · --• - · ,s · ••- • ,o · • · · - -



                FRISCO          TX 175034                           THE COLONY                                                                                                                           TX 75056

      Client Info: /PCVA LAW                                    Phn; 26.462-433
             Attn: i JACK KENNEDY                               Fax: 206-623-3624
                     403 COLUMBIA ST STE 500
                   SEATTLE             WA [98104                            NEW YORK STATE SUPREME COURT, NEW YORK COUNTY



                                                          CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

          SUMMONS; COMPLAINT; ADMINISTRAT/VE ORDER #371; NOTICE OF MANDA TORY ELECTRONIC FILING; CONFIRMATION
          OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
        3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED KICKAPOO RIVER INVESTMENTS LLC BY SERVING CARL A FERRER AT RAISING CANE'S
        LOCATED AT 5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
        3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
        CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
        3/11/2020 6:18PM ES: ATTEMPTED TO SERVE KICKAPOO RIVER INVESTMENTS LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY,
        TX 75056. A FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE
        HERE AT THIS ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
        3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




        Manner of Service:

                  Personal: By personally delivering documents to the person or entity being served.
             )    Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
             )    Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
             O    Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
                  Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


            I,        Enyjli        e Smull                                 ,
                                                                  being first duly sworn, depose and say: that l am over the age of
            18 years and not a party to this altion, and that within the boundaries of the state where service was effected, I was
            authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
            and correct.


                 »
             stare or ras
                                 €ilo.slo„,jtts%%ho7                                                                                                                                                            Date:


             SUBSCRIBED AND SWORN TO, BEFORE ME THIS                                     ¡/                                                                                DAY OF                              h    ,
                                                                                                                                                                                                           oikilllalla.e/




                                                                 NightHawk Investigations,
                                                       Post Office Box 1639, Van Alstyne TX 75495
                                                                                                                                                                                                                                          -2020


                                                                                                  1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                                                                                                                   INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 17                                                      66 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



                                   Nighthawk Investigations, Inc.
                                 INVESTIGATION * TRIAL PREPARATION * SURVEILLANCE
                                        Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:         AFFIDAVIT OF PROCESS SERVER
         Subj./LUPINE HOLDINGS LLC BY SERVING CARL A FERRER

            Add1/2531 TUMBLEWEED WAY                          -·   Add2/7409 KINGSBARNS
                                                                       · . . . . . . . . . . . . . . . . . . . . . . . . . . • . . . -. -. - - - - · · · ·· · · · · ··· ····· ·· ·· ·· ·· · ·· · · · · · · ·· · · ·· ·· ·· · · · · · · -



                 FRISCO          TX /75034                              THE COLONY      /TX /75056

       Client Info: i PCVA LAW
              Attn:/JACK KENNEDY
                      403 COLUMBIA ST STE 500
                      SEATTLE           /WA [98104



                                                           CA                                                                                                                                                                                    VS. BACKPAGE.COM LLC, ET AL

           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDA TORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




         Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED LUPINE HOLDINGS LLC BY SERVING CARL A FERRER AT RAISING CANE'S LOCATED AT
         5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE LUPINE HOLDINGS LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A
         FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE AT TH
         ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

                   Personal: By personally delivering documents to the person or entity being served.
              )    Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
              )    Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
              O    Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
              O    Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


             I,         Er     le S                    uk                                                              ,
                                                                   being first duly sworn, depose and say: that l am over the age of
             18 years and not a party to this action, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
             and correct.

              s;gned,              ~~                                                                                                                                                                                                             Date,   3/¡-,_ /zozo
              saeor reos
              SUBSCRIBED AND SWORN TO, BEFORE ME THIS_, DAY OF
                                                                                                                                                    pmo                                                                                     TT.     ro 72)
                                                                                                                                                                                                                                            _...[Tldl


                                                                                                                                                                                                                                            tafy Public
                                                                    NightHawk Investigations,                                                                                                                                              né.
                                                        Post Office Box 1639, Van Alstyne TX 75495


                                                                                                                                                      1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                    INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 18                                                      67 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



                                      Nighthawk Investigations, Inc.
                                    INVESTIGATION* TRIAL PREPARATION* SURVEILLANCE
                                           Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:            AFFIDAVIT OF PROCESS SERVER
              . t UGC TECH GROUP CV BY SERVING CARL A FERRER
         S u bjec:
                 i.




            Add1/2531 TUMBLEWEED WAY                              'Add2/7409 KINGSBARNS
                 FRISCO          TX I 75034                             THE COLONY                     TX : 75056

       Client Info: /PCVA LAW                                       Phn:   voroo°
              Attn:/JACK KENNEDY                                    Fax: zoo-oo-504+
                     403 COLUMBIA ST STE 500
                     SEATTLE           'WA /98104                   COURT: NEW YORK STA TE SUPREME COURT, NEW YORK COUNTY

                                                                   DOCKET:

                                                              CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

           SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
           OF FILING NOTICE




        Service Attempts: Please Document Date, Time, Disposition:
         3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED UGC TECH GROUP CV BY SERVING CARL A FERRER AT RAISING CANE'S LOCATED AT
         5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
         3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
         CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
         3/11/2020 6:18PM ES: ATTEMPTED TO SERVE UGC TECH GROUP CV BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX 75056. A
         FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE HERE AT TH
         ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
         3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




         Manner of Service:

                      Personal: By personally delivering documents to the person or entity being served.
                      Substitute atResidence: By leaving documents at the home of the person being served with a member over 18 years old.
                      Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
                      Posting: By posting documents ín a conspicuous manner to the front door or gate of the person or entity being served.
                      Non. Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


             I,      Epi[j             e
                                       S          m4le                          ,
                                                                    being first duly sworn, depose and say: that l am over the age of
             18 years and not a party to this at!tïon, and that within the boundaries of the state where service was effected, I was
             authorized by law to perform said service, and to my personal knowledge, the facts stated in this affidavit are true
             and correct.

              s;gned:

              sTATE OF TxAs
                                     ~.J.+                                          )l
                                                                                                                    Date:         3/¡-z..       /Z,Q'l..()

              SUBSCRIBED AND SWORN TO, BEFORE ME THIS                            _[CU_           DAY OF_ucr
                                                                                                       vu




                                                                                                           No ary Public
                                                                     NightHawk Investigations,
                                                           Post Office Box 1639, Van Alstyne TX 75495
                                                                                                           iv'
                                                                                                                                                                -2020

                                                                                     1 of 1
FILED: NEW YORK COUNTY CLERK 03/18/2020 06:12 PM                                                                                                                INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 19                                                      68 of 92
                                                                     RECEIVED  NYSCEF: 03/18/2020



       999
                                       Nighthawk Investigations, Inc.
                                     INVESTIGATION * TRIAL PREPARA TION * SURVEILLANCE
                                            Phn (972) 222-HAWK Fax (972) 222-9940
             Person or Entity that was served:             AFFIDAVIT OF PROCESS SERVER
                                                                                                                            -     -   --   --- __   .,, ... ,,._-)'_-•_   -- ---·---------


        subj./ WEBSIT E T ECHNOL OGIES LL C BY SERVING CARL A FERRER

             Add1 I 2531 T UMBL EWEED WAY                           Add2/7409 KINGSBARNS
                   I   FRISCO                     TX   /75034                'THE COL ONY              /TX /75056

      Client Info: /PCVA LAW                                         Phn:    zoo-49/-4$
             Attn:/JACK KENNEDY                                      Fax:.
                   1403 COLUMBIA ST           STE 500
                   SEATTLE                        VA [98104                                                                                            W YORK COUNTY



                                                               CASE NAME: MELANIE THOMPSON VS. BACKPAGE.COM LLC, ET AL

          SUMMONS; COMPLAINT; ADMINISTRATIVE ORDER #371; NOTICE OF MANDATORY ELECTRONIC FILING; CONFIRMATION
          OF FILING NOTICE




        Service Attem p ts: Please Do cu m ent Date, T im e, Disp o sitio n :

        3/11/2020 6:35PM ES: I, EMILIE SMYTHE, PERSONALLY SERVED WEBSITE TECHNOLOGIES LLC BY SERVING CARL A FERRER AT RAISING CANE'S
        LOCATED AT 5688 FM-423 N, FRISCO, DENTON COUNTY, TX 75034.
        3/11/2020 6:27PM ES: RECEIVED A CALL FROM THE SUBJECT AT 602-206-9506 STATING THAT HE WOULD BE AVAILABLE TO MEET WITH ME AT RAISING
        CANE'S LOCATED AT 5688 FM-423 N, FRISCO, TX 75034 IN ABOUT 10 MINUTES.
        3/11/2020 6:18PM ES: ATTEMPTED TO SERVE WEBSITE TECHNOLOGIES LLC BY SERVING CARL A FERRER AT 7409 KINGSBARNS, THE COLONY, TX
        75056. A FEMALE RESIDENT ANSWERED THE DOOR AND IDENTIFIED HERSELF AS THE SUBJECT'S EX-WIFE. SHE STATED THAT HE DOES NOT LIVE
        HERE AT THIS ADDRESS. CALLED 602-206-9506 AND NO ONE ANSWERED. LEFT VOICEMAIL.
        3/10/2020 3:00PM ES: DOCUMENTS RECEIVED.




        Mann er of Service:

                       Personal: By personally delivering documents to the person or entity being served.
              O        Substitute at Residence: By leaving documents at the home of the person being served with a member over 18 years old.
              O        Substitute at Business: By leaving documents at the office during normal business hours with the person apparently in charge thereof.
              O        Posting: By posting documents in a conspicuous manner to the front door or gate of the person or entity being served.
             ,)        Non Service: After diligent attempts to serve documents, I have been unable to effect process upon the person or entity being served.


              I,             Enj]ie            mull                              , being first duly sworn, depose and say: that l am over the age of
              18 years an d no t a party to this actio n , and that with in the bo u n d aries of the state where service was effected , I was
              auth o rized by law to perfo rm said service, and to m y perso n al kno wledg e, the fa cts stated in th is affid avit are true
              and co rrect.

                                                                                                                    Date:        3/z            lzozo
               STATE OF TEXAS
               SUBSCRIBED AND SWORN TO, BEFORE ME THIS                                               .thá4
                                                                      NightHawk Investigations,
                                                            Post Office Box 1639, Van Alstyne TX 75495
                                                                                                                                                                           Expires 08-31-2020
                                                                                                                                                                                1D 129108455
                                                                                      1 of 1
FILED: NEW YORK COUNTY CLERK 03/23/2020 02:51 PM                                                                                                                  INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 20                                                      69 of 92
                                                                     RECEIVED  NYSCEF: 03/23/2020


                                            IN     THE    SUPREME           COURT         NEW YORK             COUNTY         STATE        OF   NEW YORK


     Melanie      Thompson                                                                                                                                             NO. 950015/2020

                                     Plaintiff(s)/Petitioner(s),
     VS,                                                                                                                                        AFFlDAVIT       OF SERVICE OF PROCESS


     Backpage.com,                LLC, ET.AL,
                                  Defendant(s)/Respondent(s).




     I Zachary Paul Müeller   Being duly sworn, depose and say that I am fully qualified under state law to serve                                                process   within   the
     jurisidiction where the documents   were served, and executed service in the manner described     below:


     Documents          Served:          Letter;     Sun unv, o, Complaint;           Amêñded        Administrative      Order    #371;     Notice   Of Electronic    Filing

                 Upon·
     Service                  Michael        Gerard       Lacey


     Date of Service:             Thu,      Mar 19 2020                                                               Time   of Service:     11:11 AM


     Address        of Service:          3300      E Stella    Ln, Paradise    Valley,   AZ 85253


     Manner      of Service:



            By Serving            Michael        Gerard       Lacey   in person.

            Substitute,        by serving                                          , a person    of suitable   age and discretion          who resides   with
     at the address           of service.

            By personally            serving                                       who holds the position        of

            Other     Service,        As Detailed         Below.
            Non-Service            for the Reasons             Detailed   Below.


     Description:           Age: 72; Ethnicity:           rancasian;      Gender:     Male;     Height:   6'; Hair: White




     I certify   under        penalty       of perjury        that the foregoing       is true and correct.




     Declaran          Zachary  Paul Mueller
     Registered        in MC-8735
     Job Number:            4400584


     Subscribed         and Sworn            to before
     me thiso       o day of Af.-A                   , 2020.




     Nota           ublic




                                                     CRAlG PODGURSKl JR
                                                     Notary Public - Arizona
                              "                         Maricopa Countv
                                                 My Comm. Expires Dec
                                                                          5, 2020




                                                                                                   1 of 1
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      70 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                             1 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      71 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                             2 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      72 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                             3 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      73 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                             4 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      74 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                             5 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                                       INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      75 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTIES OF BRONX, KINGS, NEW YORK, QUEENS AND RICHMOND
         ______________________________________________

         In re: CHILD VICTIMS ACT LITIGATION                                            EXHIBIT A to CASE MANAGEMENT
                                                                                        ORDER No. 2, Sec. IX.C.1

         ______________________________________________


                   STANDARD AUTOMATIC DISCLOSURES DIRECTED AT PLAINTIFFS


                Plaintiffs’ response to Automatic Disclosures: Absent good cause shown and pursuant to
         Section IX of Case Management Order No. 2, and any subsequent Case Management Order
         issued by the Court, within 30 days of the filing of an Answer in a CVA action, plaintiff shall
         serve upon the answering defendant a response to the following:

                            1. Response to this Standard Automatic Disclosures directed at Plaintiffs and
                               Common Demand for Verified Bill of Particulars.

                            2. Duly executed HIPAA-compliant authorizations1 together with the name and
                               last known address for the medical provider and/or facility for the following:


                                 Item 1. Medical Records:

                                 (a) each pediatrician, physician, specialist and/or medical, mental health or
                                     other health care provider (e.g. nurse practitioner) or health care screener
                                     (i) that treated plaintiff with respect to any physical or mental condition
                                     alleged in the complaint or bill of particulars from the first date of the
                                     alleged abuse through the present, and (ii) that treated plaintiff with
                                     respect to any physical or mental condition at any time during the two (2)
                                     years prior to the first date of the alleged abuse;

                                 (b) each hospital, emergency room, walk-in clinic and/or urgent care clinic (i)
                                     that treated plaintiff for any physical or mental condition alleged in the
                                     complaint or bill of particulars from the first date of the alleged abuse
                                     through the present, and (ii) that treated plaintiff with respect to any
                                     physical or mental condition at any time during the two (2) years prior to
                                     the first date of the alleged abuse;

         1
           In processing authorizations provided by plaintiff during the course of the CVA litigation, defendants will make
         best efforts not to disclose the caption of the subject litigation or the fact that plaintiff is a party to litigation. In the
         event an authorization is insufficient to obtain the records sought in this and any subsequent demands, defendants
         reserve their rights and will not be precluded from issuing subpoenas or filing motions for the production of
         documents from third-parties pursuant to the CPLR and existing case law.




                                                                   6 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                            INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      76 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                        (c) each pharmacy (i) that has provided prescription medications to plaintiff
                            for any physical or mental condition alleged in the complaint or bill of
                            particulars from the first date of the alleged abuse through the present, and
                            (ii) that provided prescription medications to plaintiff at any time during
                            the two (2) years prior to the first date of the alleged abuse to the present;

                        (d) each and every hospital or radiology practice where plaintiff has received
                            x-rays; CT scans, MR images, and/or PET scans or any other diagnostic
                            test (i) with respect to any physical or mental condition alleged in the
                            complaint or bill of particulars from the first date of the alleged abuse
                            through the present, and (ii) with respect to any physical or mental
                            condition at any time during the two (2) years prior to the first date of the
                            alleged abuse;

                        (e) each infirmary, health center or medical division, department or office
                            within any jail, juvenile detention center or penitentiary (i) that provided
                            medical care and treatment for any physical or mental condition alleged in
                            the complaint or bill of particulars from the first date of the alleged abuse
                            through the present, and (ii) that provided medical care and treatment to
                            plaintiff for any physical or mental condition at any time during the two
                            (2) years prior to the first date of the alleged abuse;

                        (f) each school, college or university health services (i) that provided medical
                            care and treatment for any physical or mental condition alleged in the
                            complaint or bill of particulars from the first date of the alleged abuse
                            through the present, and (ii) that provided medical care and treatment to
                            plaintiff for any physical or mental condition at any time during the two
                            (2) years prior to the first date of the alleged abuse.


                        Item 2. Mental Health Records:

                        (a) each mental health professional or provider, who has ever treated plaintiff
                            or with whom plaintiff has ever consulted in any capacity at any time in
                            plaintiff’s life;

                        (b) each psychiatric treatment facility, hospital, clinic and/or center where
                            plaintiff has received treatment and/or has been admitted at any time in
                            plaintiff’s life;

                        (c) each infirmary, health center or medical division, department or office
                            within any jail, juvenile detention center or penitentiary where plaintiff
                            has ever been housed at any time in plaintiff’s life;




                                                      2

                                                  7 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                               INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      77 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                          (d) each school, college or university mental health or counseling services at
                              any time in plaintiff’s life;

                          (e) each alcohol, drug and/or addiction clinic and/or treatment center
                              providing emotional, psychiatric or psychological or neuropsychiatric
                              services where plaintiff has ever received treatment and/or has been
                              admitted at any time in plaintiff’s life.


                          Item 3. Marriage/Couples’ Counseling:

                          (a) Where plaintiff alleges damage to his/her marriage or ability to form or
                              maintain romantic and/or sexual relationships, or where plaintiff’s spouse
                              or domestic partner asserts a cause of action for loss of services, each
                              plaintiff shall provide an authorization for each provider, practice, group,
                              institution, center, and/or individual practitioner where plaintiff has sought
                              marriage counseling, marriage therapy, couples’ counseling and/or
                              couples’ therapy at any time in plaintiff’s life subject to appropriate
                              redactions where the spouse has not placed his/her condition in
                              controversy.


                          Item 4. Employment Records:

                          (a) To the extent plaintiff asserts a claim for loss of earnings, plaintiff shall
                              provide a fully executed authorization2 allowing defendants to obtain
                              plaintiff’s employment file(s), personnel file(s), human resources file(s),
                              performance file(s), earnings file(s), benefits file(s), and disciplinary
                              file(s) from plaintiff’s current employer.

                          (b) For any period during which plaintiff asserts a claim for loss of earnings
                              and for five years prior to that period, if a claim for loss of earnings is
                              asserted, plaintiff shall provide with respect to any employers, specifically
                              excluding any current employer, a fully executed authorization allowing
                              defendants to obtain plaintiffs employment file(s), personnel file(s),
                              human resources file(s), performance file(s), benefits file(s), and
                              disciplinary file(s).


                          Item 5. Educational Records:

                          Fully executed authorizations and waivers of confidentiality, including
                          appropriate HIPAA-compliant and/or FERPA-compliant language allowing
                          for and directing release to defendants of any documents and statements from
                          each elementary, junior high/middle school, and high school or institution of
         2
             See fn. 1.


                                                         3

                                                     8 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                             INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      78 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                        higher learning (college, university, graduate school, professional school,
                        etc.,) that plaintiff attended, including but not limited to documents relating to:

                        (a)   grades, and or academic performance;
                        (b)   parent-administration conferences;
                        (c)   attendance records;
                        (d)   standardized testing records;
                        (e)   student transcripts;
                        (f)   disciplinary records; and
                        (g)   student health or mental health or counselling records.


                        Item 6. Law Enforcement/Children’s Services/Prior Claims:

                        (a) Fully executed and unlimited HIPAA-compliant authorizations executed
                            by plaintiff affording defendants unlimited access to any documents and
                            statements relating to any past and/or ongoing or current investigation
                            including all files, documents, referrals and investigations into plaintiff
                            and/or plaintiff’s family, including foster family, and the household or
                            foster household in which plaintiff was residing at the time of the alleged
                            abuse and at any time in plaintiff’s life before or since the abuse alleged in
                            the Complaint took place, by each private, non-profit or governmental
                            entity that protects and promotes the well-being of children including but
                            not limited to the NYS Office of Children and Family Services, NYC
                            Administration for Children’s Services (“ACS”) or any child welfare
                            agency or organization or victims’ advocacy or counseling organization
                            relating to the allegations in the Complaint;

                        (b) Fully executed and unlimited HIPAA-compliant authorizations and New
                            York Civil Rights Law 50-b waiver executed by plaintiff affording
                            defendants unlimited access to any documents and statements, including
                            but not limited to complaints, files, documents, referrals and investigations
                            by each law enforcement entity, including but not limited to any police
                            department and any Office of the District Attorney, U.S. Attorney’s
                            Office, State Attorneys General or relevant public prosecutor, relating to:

                                i.   the allegations of sexual abuse of plaintiff as asserted in the
                                     Complaint and Verified Bill of Particulars; and
                               ii.   any other allegation of abuse that plaintiff has ever alleged or
                                     asserted against any other entity, individual, institution, employer,
                                     school, or organization that is not a party to the CVA action;

                        (c) All records of any complaint of alleged sexual abuse or assault or physical
                            abuse or assault, including any prior claim, complaint, statement,
                            allegation, and/or sworn statement of plaintiff against any entity or person,
                            including:



                                                       4

                                                    9 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                               INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      79 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                  i.   a waiver of any confidentiality which may otherwise preclude
                                       disclosure of the underlying facts of such claims; and
                                 ii.   a waiver of any confidentiality which may otherwise preclude
                                       disclosure of plaintiff’s allegations, statements and testimony;

                            (d) Fully executed, HIPAA-compliant authorizations and New York Civil
                                Rights Law 50-b waivers for all items identified in response to paragraph
                                (c) and (d);

                            (e) Fully executed, HIPAA-compliant authorizations, unsealing
                                authorizations, and New York Civil Rights Law 50-b waivers for all
                                Family Court records relating to plaintiff in the CVA action and/or to
                                plaintiff’s family of origin, household in which plaintiff resided at the time
                                of the alleged abuse, or foster placement family(ies), if relevant, including
                                HIPAA-compliant and unsealing authorizations for records of neglect,
                                removal, PINS records, or juvenile delinquency proceedings.


                        3. Copies of all written statements, tape recordings, videotapes or any transcripts
                           or notes thereof, electronic or otherwise made by or on behalf of the above-
                           named defendant(s) whether signed or unsigned, or the transcript of any
                           electronically recorded statement in accordance with CPLR 3101(e).

                        4. The names and addresses of all eyewitnesses and notice witnesses to the
                           allegations set forth in the complaint and/or bill of particulars.

                  Objections to discovery based on privilege, confidentiality or immunity shall state with
         some specificity that the documents in each category are entitled to protected status; expressly
         justify the privilege asserted for each category; and describe the nature of the documents to be
         protected in a manner that will enable the other parties to assess the claim without revealing the
         privileged information. No documents or information subject to a claim of privilege,
         confidentiality or immunity from disclosure shall be produced until the claim of privilege,
         confidentiality or immunity is resolved by the Court.

                 Nothing contained in these automatic disclosures shall be considered a waiver of any
         party’s rights to pursue any further discovery including, but not limited to, discovery requested
         above, but for a different time frame.

                These demands shall be deemed to continue during the pendency of the CVA action,
         including the trial thereof.

                 All parties retain their rights to object and/or to move with regard to the foregoing
         demands in accordance with the CPLR and existing case law. The fact that these demands are
         made a part of the Case Management Order does not in any way alter or waive a party’s right to
         object and/or to move with regard to any of the demands herein.



                                                          5

                                                      10 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      80 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTIES OF BRONX, KINGS, NEW YORK, QUEENS AND RICHMOND
         ______________________________________________

         In re: CHILD VICTIMS ACT LITIGATION                           EXHIBIT B to CASE MANAGEMENT
                                                                       ORDER No. 2, Sec. IX.C.2

         ______________________________________________


                      COMMON DEMAND FOR VERIFIED BILL OF PARTICULARS
                                 DIRECTED AT PLAINTIFFS


                        PLEASE TAKE NOTICE that each Plaintiff is hereby required, pursuant to Civil
         Practice Law and Rules § 3041 et seq. and Section IX of Case Management Order No. 2, and any
         applicable subsequent Case Management Order issued by the Court, to serve upon attorneys for
         Defendants a Verified Bill of Particulars responding to the below demands within the time period
         specified by the Court pursuant to Case Management Order No. 2.

            I. Plaintiff’s Background Information.

                       1.      Set forth Plaintiff’s full name including all prior legal names, maiden
         names, and any aliases used throughout Plaintiff’s life, and the approximate period(s) of time
         over which such names were used.

                         2.      If not previously provided, set forth Plaintiff’s name at the time of the
         alleged abuse, date of birth, social security number, parents and/or guardian’s names at the time
         of the alleged abuse, current address, and address at the time of the alleged abuse, if known.
         (Date of birth and social security number may be provided in a document separate from
         Plaintiff’s other responses to this demand for particulars).

            II. Alleged Conduct.

                        3.      With respect to the alleged sexual abuse claimed in the Complaint
         (“alleged abuse”), state:

                            a. the name of each person who Plaintiff alleges committed the alleged
                               abuse;
                            b. each act of alleged abuse
                            c. the date and approximate time of day of the occurrence; and
                            d. the location(s) of the alleged abuse and, if known, the address(es) of the
                               locations.

                        4.       If Plaintiff claims that the individual(s) identified in response to Demand
         No. 3.a violated any statute, law, rule, ordinance or regulation, provide the citation, including
         specific subdivision, of each statute, law, rule, ordinance, or regulation allegedly violated and the




                                                      11 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                 INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      81 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




         alleged acts or omissions giving rise to the alleged violation. (Plaintiff is required to identify the
         specific subdivision of New York’s penal law on which his or her claims are brought under the
         Child Victims Act.)

                          5.      If Plaintiff claims that any Defendant violated any statute, law, rule,
         ordinance or regulation, for each Defendant set forth the specific (including subdivision) statute,
         law, rule, ordinance(s), or regulation allegedly violated and the alleged acts or omissions giving
         rise to the alleged violation.

                         6.       Identify each cause of action and/or theory of liability alleged in the
         Complaint, and, for each, separately describe in detail all alleged acts or omissions of each
         Defendant (for institutional Defendants, if known, identify the agents, servants, or employees
         who allegedly committed the alleged acts or omissions), the date of each act or omission and the
         basis for any contention that an alleged act or omission was (a) negligent, (b) grossly negligent
         or reckless and/or (c) intentional.

                        7.      Describe in detail each action which Plaintiff contends should have been
         undertaken by each Defendants, specify when the action should have been taken, and the
         authority under which such action could have been taken.

                        8.      If Plaintiff claims that any Defendant is vicariously liable for the alleged
         acts or omissions of another person or entity, identify the person or entity for which each
         Defendant is alleged to be vicariously liable.

            III. Alleged Notice.

                        9.       If Plaintiff, or any person on Plaintiff’s behalf, reported at any time the
         alleged abuse to any person, including without limitation, any Defendant, law enforcement
         agency, or officer, identify:

                            a. to whom (specific individual or, if unknown, title) the report was allegedly
                               made;
                            b. when and how the report was allegedly communicated; and
                            c. the information that was allegedly reported.

                        10.     If Plaintiff alleges that any Defendant had actual notice, awareness and/or
         knowledge of (a) the alleged abuse; (b) an alleged propensity of the individual(s) identified in
         response to Demand No. 3.a to engage in the type of conduct that caused the alleged injury
         and/or (c) any other alleged notice, for each Defendant identify:

                            a. the information that Plaintiff alleges Defendant had;
                            b. when Plaintiff alleges Defendant first acquired the information;
                            c. how and from whom Plaintiff alleges Defendant acquired such
                               information (for institutional Defendants, identify Defendant’s agent,
                               servant, or employee who allegedly acquired the alleged information); and
                            d. any response(s) by each Defendant to such information.




                                                       12 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                               INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      82 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                         11.     If Plaintiff alleges that any Defendant had constructive notice, awareness
         and/or knowledge of (a) the alleged abuse; (b) an alleged propensity of the individual(s)
         identified in response to Demand No. 3.a to engage in the type of conduct that caused the alleged
         injury and/or (c) any other alleged notice, for each Defendant identify:

                            a. the information that Plaintiff alleges Defendant should have had;
                            b. when Plaintiff alleges Defendant should have first acquired the
                               information; and
                            c. how and from whom Plaintiff alleges Defendant should have acquired
                               such information (for institutional Defendants, identify Defendant’s agent,
                               servant, or employee who allegedly should have acquired the alleged
                               information).

            IV. Alleged Injuries.

                         12.    Identify each and every physical, emotional, psychological and psychiatric
         injury, disease, diagnosis, condition or syndrome (collectively, “injury”) that Plaintiff alleges
         resulted from the alleged abuse, including:

                            a. when the alleged injury first occurred or manifested;
                            b. when, where and by whom (name and address) each alleged injury was
                               first diagnosed;
                            c. when, where, and by whom (name and address) treatment was sought
                               (indicate all dates of examination and treatment) for each alleged injury;
                            d. the dates and length of time of any confinement to bed and/or home
                               allegedly resulting from each alleged injury;
                            e. if Plaintiff was confined to hospital or any other treatment facility, provide
                               for each alleged injury the (i) names of each such hospital and/or facility
                               and (ii) the approximate dates of admission and discharge;
                            f. the dates and length of time of any incapacitation from activities of daily
                               living allegedly resulting from each alleged injury; and
                            g. whether each alleged injury identified is claimed to be permanent in
                               nature, and if not permanent, when it resolved.

                         13.    If Plaintiff alleges that the alleged abuse activated, exacerbated or
         aggravated any preexisting injury, identify each physical, emotional, psychological and/or
         psychiatric injury which affected Plaintiff before the alleged abuse that Plaintiff alleges was
         activated, exacerbated or aggravated as an alleged result of the alleged abuse, including:

                            a. when the alleged activation, exacerbation or aggravation first occurred or
                               manifested;
                            b. when, where and by whom (name and address) each (i) alleged injury was
                               first diagnosed and (ii) activation, aggravation or exacerbation was first
                               diagnosed;




                                                      13 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      83 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                            c. when, where, and by whom (name and address) treatment for (i) the
                               preexisting injury was sought and (ii) the subsequent activation,
                               aggravation or exacerbation was sought (indicate all dates of examination
                               and treatment) for each alleged injury;
                            d. the dates and length of time of any confinement to bed and/or home
                               allegedly resulting from each alleged preexisting injury and subsequent
                               activation, aggravation or exacerbation;
                            e. if Plaintiff was confined to hospital or any other treatment facility
                               allegedly resulting from each alleged preexisting injury and subsequent
                               activation, aggravation or exacerbation, provide for each alleged injury the
                               (i) names of each such hospital and/or facility and (ii) the approximate
                               dates of admission and discharge;
                            f. the dates and length of time of any incapacitation from activities of daily
                               living allegedly resulting from each alleged preexisting injury and
                               subsequent activation, aggravation or exacerbation; and
                            g. whether each alleged injury identified is claimed to be permanent in
                               nature, and if not permanent, when it resolved.

                        14.      If Plaintiff has ever seen, consulted with, or received assistance of any
         sort from any federal, state, or local social welfare, vocational, rehabilitation or service agency,
         provide:
                            a. The name and address of each such agency;
                            b. The dates Plaintiff was seen by or was a client of the agency;
                            c. The person or persons who worked with Plaintiff; and
                            d. The nature of the services provided by that agency.

            V. Alleged Damages.

                         15.   If Plaintiff claims to have been incapacitated from employment (or self-
         employment) or to have suffered impaired earnings capacity as an alleged result of the alleged
         abuse, identify:

                            a. the dates that Plaintiff was incapacitated or impaired from employment;
                            b. the name of Plaintiff’s employer and supervisor(s) during each alleged
                               period of incapacity or impairment;
                            c. Plaintiff’s position/title during each period of alleged incapacity or
                               impairment;
                            d. the reasons for leaving any position during a period of alleged incapacity
                               or impairment;
                            e. Plaintiff’s wages during each period of alleged incapacity or impairment
                               and for the three years preceding and following each such period;
                            f. whether Plaintiff’s loss of income was indemnified or compensated by any
                               source(s) and, if so, the source and amount;
                            g. the amount and categories of lost earnings claimed;
                            h. each of Plaintiff’s employers from three years before the first date of
                               alleged abuse through the present, including the time period of each




                                                      14 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                  INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      84 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                 employment and a description of Plaintiff’s job title(s) and duties over
                                 time at each employer; and
                              i. if unemployment or loss of employment is alleged, the duration of
                                 unemployment, efforts to find other employment following the last day of
                                 employment, and any offers of employment since the last date of
                                 employment.

                        16.     If Plaintiff claims any future impairment of earnings capacity or loss of
         future earnings as an alleged result of the alleged abuse, provide the amount and categories of
         each such alleged impairment or loss.

                        17.        State the amount(s), if any, Plaintiff claims as special damages for:

                                      a.   physician’s services;
                                      b.   mental health expenses;
                                      c.   psychiatric expenses;
                                      d.   psychological expenses;
                                      e.   social worker expenses;
                                      f.   therapy expenses;
                                      g.   medication;
                                      h.   medical supplies;
                                      i.   hospital expenses;
                                      j.   x-rays and all similar diagnostic tests;
                                      k.   nursing expenses; and
                                      l.   amount and nature of any other special damages claimed.

                       18.   If Plaintiff claims future special damages, identify the categories
         (enumerated in Demand No. 17) and amounts claimed.

                          19.     If the Complaint alleges loss of services, society, companionship and/or
         consortium, state for whom the claim for loss of services is made, that person’s relationship to
         Plaintiff, and the nature, extent and duration of the alleged loss.

                         20.      If it is alleged in the Complaint that Article 16 of the CPLR does not
         apply to this action, state the basis for such claim and identify any alleged applicable exception.

                        21.        If Plaintiff claims punitive damages, describe the basis for such claim.

                        22.      Other than the alleged abuse, if Plaintiff has at any time (as a minor or as
         an adult) been a victim of any form of sexual abuse or assault, identify:

                              a.   the individual(s) who caused and/or committed such acts;
                              b.   when and where each act occurred;
                              c.   each act of sexual abuse or assault;
                              d.   to whom such act(s) were reported; and




                                                        15 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                               INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      85 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                            e. any related claim, cause of action, lawsuit or proceeding filed by or on
                               behalf of Plaintiff or in which Plaintiff participated as a witness, including
                               criminal proceedings, and the outcome of each identified lawsuit or
                               proceeding, to the extent known.

                        23.     If Plaintiff has at any time (as a minor or as an adult) been a victim of any
         form of sexual abuse or assault other than the alleged abuse, identify each and every physical,
         emotional, psychological and psychiatric injury sustained as a result of such conduct, including:

                            a. when the alleged injury first occurred or manifested;
                            b. when, where and by whom (name and address) each alleged injury was
                               first diagnosed;
                            c. when, where, and by whom (name and address) treatment was sought
                               (indicate all dates of examination and treatment);
                            d. the dates and length of time of any confinement to bed and/or home
                               allegedly resulting from the alleged injuries;
                            e. if Plaintiff was confined to hospital or any other treatment facility, provide
                               the (i) names of each such hospital and/or facility and (ii) the approximate
                               dates of admission and discharge;
                            f. the dates and length of time of any incapacitation from activities of daily
                               living allegedly resulting from the alleged injuries; and
                            g. whether each alleged physical, emotional, psychological and/or
                               psychiatric injury, disease, diagnosis, condition or syndrome identified is
                               claimed to be permanent in nature, and if not permanent, when it resolved.

            VI. Demands Specific for Certain Institutional Defendants.

                        24.     Complete the additional demands contained in the applicable appendix as
         appropriate for the named Defendants.


                 All parties retain their rights to object and/or to move with regard to the foregoing
         demands in accordance with the CPLR and existing case law. The fact that these demands are
         made a part of the Case Management Order does not in any way alter or waive a party’s right to
         object and/or to move with regard to any of the demands herein.




                                                     16 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                         INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      86 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                           Appendix of Additional Demands for Particulars
                                    Roman Catholic Institutions

                     1.    With respect to the alleged abuse identified in Demand No. 3 identify:

                           a. the relationship of each person identified in response to Demand No.
                              3.a to each diocesan and/or archdiocesan and/or parish and/or
                              parochial school Defendant;

                           b. whether the person(s) identified in response to Demand No. 3.a was a
                              member of a religious order, religious institute, religious congregation,
                              or religious society, the name of such order, institute, congregation, or
                              society;

                           c. whether the person(s) identified in response to Demand No. 3.a was a
                              lay employee or volunteer at a parish or school within the territorial
                              confines of a diocese or archdiocese, and provide the name of such
                              parish and/or school;

                           d. whether the person(s) identified in response to Demand No. 3.a was a
                              lay employee or volunteer of a religious order, religious institute,
                              religious congregation, or religious society, and provide the name of
                              such religious order, institute, congregation, or society.




                                                17 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                  INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      87 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                Appendix of Additional Demands for Particulars
                        City of New York and New York City Department of Education

                         1.      If the City of New York is a named Defendant, identify the agency(ies)
         involved.

                         2.       If the Department of Education is a named Defendant, identify the
         school(s) Plaintiff attended at the time of the alleged sexual abuse.

                        3.      If Plaintiff claims that Plaintiff missed school as a result of the injuries
         sustained from the incident, state the approximate number of days lost from school.

                        4.       If Plaintiff alleges negligent supervision of Plaintiff, so state.

                        5.       If Plaintiff alleges negligent supervision of any other individual, agency,
         organization, or other entity, identify each such individual, agency, organization, or other entity
         who Plaintiff alleges the municipal Defendant negligently supervised. If the action names more
         than one municipal Defendant, provide the requested information for each such Defendant. If
         you cannot identify an individual by name, please provide the individual’s title, role, or other
         information sufficient to reasonably identify that individual.




                                                       18 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                 INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      88 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                Appendix of Additional Demands for Particulars
                                       Private Educational Institutions


                       1.       If Plaintiff claims that Plaintiff missed school as a result of the injuries
         sustained from the incident, state the number of days lost from school.

                        2.     If Plaintiff alleges negligent supervision, the following items are
         additionally demanded:

                                  a. For every individual who allegedly failed to provide adequate
                                     supervision, state (i) the name of the individual; (ii) the address and
                                     phone number of the individual; (iii) the name of the entity who
                                     employs(ed) the individual; (iv) the title of the individual; and (v)
                                     when the individual allegedly failed to provide adequate supervision.
                                     If more than one individual allegedly failed to provide adequate
                                     supervision, please respond to this demand, including all subparts, as
                                     to each individual. If you are unable to provide any of the above
                                     information, please provide a description reasonably sufficient to
                                     identify each individual. This demand includes all individuals, even
                                     if employed by any of the parties.

                                  b. If it is alleged that an agency, organization, and/or other entity failed
                                     to provide adequate supervision, state (i) the name of the agency,
                                     organization, and/or other entity (ii) the address and phone number
                                     of the agency, organization, and/or other entity; (iii) the personnel
                                     within the agency(ies), organization(s) and/or other entity(ies)
                                     allegedly responsible for the supervision of the person(s),
                                     agency(ies), organization(s), and/or other entity(ies) identified in
                                     item 4(c), below; (iv) the title(s) of the personnel within the agency,
                                     organization and/or other entity allegedly responsible for the
                                     supervision of the person, agency, organization, and/or other entity
                                     identified in item 4(c), below; and (v) when the agency,
                                     organization, and/or other entity allegedly failed to provide adequate
                                     supervision. If more than one person, agency, organization, and/or
                                     other entity allegedly failed to provide adequate supervision, respond
                                     to this demand, including all subparts, as to each agency,
                                     organization and/or other entity. If you are unable to provide any of
                                     the above information, provide a description reasonably sufficient to
                                     identify each individual, agency, organization, and/or other entity.
                                     This demand includes all individuals, agencies, organizations, and/or
                                     other entities, even if employed by or an agency, related entity, or
                                     subdivision of any of the parties.




                                                           9

                                                       19 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                 INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      89 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                                  c. Identify the name or names of the person(s), agency(ies),
                                     organization(s), and/or other entity(ies) it is alleged received
                                     inadequate supervision.

                                  d. Identify what conduct, if undertaken, would have removed the risk
                                     of harm to Plaintiff.
                       3.        If Plaintiff allege negligent hiring or retention of an individual, the
         following items are also additionally demanded:

                                  a. For every individual who allegedly was negligent as to the hiring or
                                     retention state (i) the name of the individual; (ii) the address and
                                     phone number of the individual; (iii) the name of the entity that
                                     employs(ed) the individual; and (iv) the title of the individual. If
                                     more than one person allegedly was negligent as to the hiring or
                                     retention, please respond to this demand, including all subparts, as to
                                     each individual. If you are unable to provide any of the above
                                     information, provide a description reasonably sufficient to identify
                                     each individual. This demand includes all individuals, even if
                                     employed by any of the parties.
                                  b. For every agency, organization, and/or other entity that allegedly
                                     was negligent as to hiring or retention state (i) the name of the
                                     agency, organization, and/or other entity; (ii) the address and phone
                                     number of the agency, organization, and/or other entity; (iii) when
                                     the agency, organization, and/or other entity allegedly was negligent;
                                     and (iv) the personnel (including title(s)) within the agency(ies),
                                     organization(s) and/or other entity(ies) responsible for the allegedly
                                     negligent hiring or retention. If more than one person, agency,
                                     organization, and/or other entity allegedly was negligent as to hiring
                                     or retention, please respond to this demand, including all subparts, as
                                     to each agency, organization and/or other entity. If you are unable to
                                     provide any of the above information, please provide a description
                                     reasonably sufficient to identify each individual, agency,
                                     organization, and/or other entity. This demand includes all agencies,
                                     organizations, and/or other entities, even if employed by an agency,
                                     related entity, or subdivision of any of the parties.
                                  c. State what conduct, if undertaken, would have removed the risk of
                                     harm to Plaintiff.
                                  d. State in what manner the individual(s) was(were) unfit for
                                     employment prior to being hired and what information would have
                                     been disclosed by reasonable inquiry or investigation that would
                                     have shown a propensity for the individual to engage in the conduct
                                     alleged in the Complaint.




                                                           10

                                                       20 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                                 INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      90 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTIES OF BRONX, KINGS, NEW YORK, QUEENS AND RICHMOND
         ______________________________________________

         In re: CHILD VICTIMS ACT LITIGATION                            EXHIBIT C to CASE MANAGEMENT
                                                                        ORDER No. 2, Sec. IX.C.3

         ______________________________________________


               STANDARD AUTOMATIC DISCLOSURES DIRECTED AT DEFENDANTS


                 Defendants’ response to Automatic Disclosures: Absent good cause shown and pursuant
         to Section IX of Case Management Order No. 2, and any subsequent Case Management Order
         issued by the Court, within 30 days of plaintiff’s service of responses to the Standard Automatic
         Disclosures Directed at Plaintiffs and the Common Demand for a Verified Bill of Particulars in a
         CVA action, defendant shall serve upon plaintiff the following:

                    1. All documents in the possession of the responding defendant prior to and up to
                       one full year after the last date of abuse as alleged in the complaint and bill of
                       particulars relating to any allegations of sexual abuse against the alleged
                       perpetrator arising from conduct that occurred prior to and during the abuse
                       alleged including, but not limited to, statements, written reports, audio recordings,
                       video recordings, correspondence, emails, memoranda, and notes, and materials
                       transmitted to any police department, any Office of the District Attorney, U.S.
                       Attorney’s Office, State Attorneys General or relevant public prosecutor.

                    2. If it is alleged that a priest or clergy member abused plaintiff, please provide all
                       personnel files of the alleged perpetrator maintained by the responding religious
                       organization defendant. To the extent not included in the personnel file of the
                       alleged perpetrator, defendants shall also provide (i) all records pertaining to the
                       assignment changes of the priest or clergy member between parishes and/or
                       schools; (ii) a list of all parishes where the priest or clergy member was assigned
                       inclusive of the start and end dates; and (iii) all alleged “confidential” or “secret”
                       files.

                    3. If it is alleged that a (i) physician or other medical professional, or (ii) teacher or
                       other school employee, (iii) troop or group leader (iv) non-catholic religious
                       leader or employee, or (v) other alleged perpetrator sexually abused plaintiff,
                       defendants shall provide all personnel files of the alleged perpetrator. To the
                       extent not included in the personnel file of the alleged perpetrator, defendants
                       shall also provide (i) all records pertaining to the transfer of the alleged
                       perpetrator between non-catholic religious entities, medical
                       institutions/departments, schools, troops or other locations; (ii) a list of all non-
                       catholic religious entities, medical institutions, schools, troops or other locations
                       where the alleged perpetrator was assigned inclusive of the start and end dates;




                                                      21 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                             INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      91 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                     and (iii) all alleged “confidential,” “secret,” “ineligible volunteer,” “perversion,”
                     human resources or similar files.

                  4. If it is alleged that a foster parent or individual residing within the foster home or
                     placement sexually abused plaintiff during the time period alleged in the
                     complaint and bill of particulars, defendant shall provide, for a period of two
                     years prior to and including the earliest date of sexual abuse as alleged in the
                     complaint and bill of particulars, the alleged perpetrator’s file and the file for each
                     home or placement where plaintiff alleges such sexual abuse occurred, to the
                     extent such files exist and are within the custody and control of the responding
                     defendant.

                  5. If a background check(s) was(were) conducted of the alleged perpetrator:

                         a. All records documenting the background check(s) including the
                            background check results and date(s) the background check(s) were
                            performed;
                         b. The name of the person or entity that performed the background check(s);
                         c. The name(s), address(es) and phone number(s) of any references that were
                            allegedly checked.

                  6. All written statements, tape recordings, videotapes or any transcripts or notes
                     thereof, made by or on behalf of plaintiff by any person, regarding the allegations
                     set forth in the complaint and bill of particulars in accordance with CPLR 3101
                     (e).

                  7. With respect to allegations against a school, upon presentation of an executed
                     authorization from plaintiff:

                         a.   complete copy of all school records pertaining to plaintiff;
                         b.   academic transcripts and report cards;
                         c.   medical records;
                         d.   counseling records, student health or mental health records; and
                         e.   disciplinary records.

                  8. With respect to allegations of sexual abuse by a foster parent or by an individual
                     residing within the foster home or placement, or to allegations against a foster
                     placement entity, upon presentation of an executed authorization from plaintiff,
                     the responding defendant shall provide a complete copy of records pertaining to
                     plaintiff’s placement to the extent such records exist and are within the custody
                     and control of the responding defendant.

                  9. All names and aliases used by the alleged perpetrator to the extent known by the
                     responding defendant.

                  10. The names and/or last known addresses of witnesses who possess information of
                      the claimed abuse against plaintiff as alleged in the complaint and bill of
                      particulars.


                                                        2

                                                    22 of 23
FILED: NEW YORK COUNTY CLERK 06/18/2020 11:43 AM                                               INDEX NO. 950015/2020
                 Case 1:20-cv-06734-UA Document 1-2 Filed 08/21/20 Page
NYSCEF DOC. NO. 21                                                      92 of 92
                                                                     RECEIVED  NYSCEF: 06/18/2020




                    11. All documents in existence at the time of the alleged abuse setting forth any of the
                        responding defendant’s policies, procedures, protocols, guidelines, rules and/or
                        regulations concerning the protection of minors from sexual abuse, the reporting
                        of sexual abuse of children, and the protocols for receiving allegations of sexual
                        abuse and investigating such complaints.

                    12. The complete and full insurance agreements, including all additional, concurrent,
                        excess or umbrella coverage that may be applicable under which the insurers of
                        the responding defendant may be liable to satisfy part or all of a judgement that
                        may be entered in the above-entitled action to indemnify or reimburse payments
                        made to satisfy a judgment in the above-entitled action, or to comply with their
                        duty to defend.

                            a. In the event the responding defendant is unable to locate a copy of any
                               policies that have been identified as possibly providing coverage for the
                               above-entitled action, the responding defendant shall state: (i) the name(s)
                               and address(es) of the insurance carrier(s), (ii) the applicable policy limits
                               of coverage, (iii) the policy number or numbers and coverage amounts,
                               and (iv) the effective dates thereof.

                 Objections to discovery based on privilege, confidentiality, immunity, or other protection
         from disclosure shall state with some specificity that the documents in each category are entitled
         to protected status; expressly justify the privilege asserted for each category; and describe the
         nature of the documents to be protected in a manner that will enable the other parties to assess
         the claim without revealing the privileged information. No documents or information subject to a
         claim of privilege, confidentiality or immunity from disclosure shall be produced until the claim
         of privilege, confidentiality or immunity is resolved by the Court.

                 Nothing contained in these automatic disclosures shall be considered a waiver of any
         party’s rights to pursue any further discovery including, but not limited to, discovery requested
         above, but for a different time frame.

                These demands shall be deemed to continue during the pendency of the CVA action,
         including the trial thereof.

                 All parties retain their rights to object and/or to move with regard to the foregoing
         demands in accordance with the CPLR and existing case law. The fact that these demands are
         made a part of the Case Management Order does not in any way alter or waive a party’s right to
         object and/or to move with regard to any of the demands herein.




                                                          3

                                                     23 of 23
